Exhibit 10.1

 

RIGHTS AGREEMENT

 

by and between

 

VITA FOOD PRODUCTS, INC.

 

and

 

AMERICAN STOCK TRANSFER AND TRUST COMPANY,

 

as Rights Agent

 

November 10, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.

CERTAIN DEFINITIONS

 

 

 

 

SECTION 2.

APPOINTMENT OF RIGHTS AGENT

 

 

 

 

SECTION 3.

ISSUE OF RIGHTS CERTIFICATES

 

 

 

 

SECTION 4.

FORM OF RIGHTS CERTIFICATES

 

 

 

 

SECTION 5.

COUNTERSIGNATURE AND REGISTRATION

 

 

 

 

SECTION 6.

TRANSFER, SPLIT UP, COMBINATION AND EXCHANGE OF RIGHTS CERTIFICATES; MUTILATED,
DESTROYED, LOST OR STOLEN RIGHTS CERTIFICATES

 

 

 

 

SECTION 7.

EXERCISE OF RIGHTS; PURCHASE PRICE; EXPIRATION DATE OF RIGHTS

 

 

 

 

SECTION 8.

CANCELLATION AND DESTRUCTION OF RIGHTS CERTIFICATES

 

 

 

 

SECTION 9.

RESERVATION AND AVAILABILITY OF CAPITAL STOCK

 

 

 

 

SECTION 10.

PREFERRED STOCK RECORD DATE

 

 

 

 

SECTION 11.

ADJUSTMENT OF PURCHASE PRICE, NUMBER AND KIND OF SHARES OR NUMBER OF RIGHTS

 

 

 

 

SECTION 12.

CERTIFICATE OF ADJUSTED PURCHASE PRICE OR NUMBER OF SHARES

 

 

 

 

SECTION 13.

CONSOLIDATION, MERGER OR SALE OR TRANSFER OF ASSETS OR EARNING POWER

 

 

 

 

SECTION 14.

FRACTIONAL RIGHTS AND FRACTIONAL SHARES

 

 

 

 

SECTION 15.

RIGHTS OF ACTION

 

 

 

 

SECTION 16.

AGREEMENT OF RIGHTS HOLDERS

 

 

 

 

SECTION 17.

RIGHTS CERTIFICATE HOLDER NOT DEEMED A STOCKHOLDER

 

 

 

 

SECTION 18.

CONCERNING THE RIGHTS AGENT

 

 

 

 

SECTION 19.

MERGER OR CONSOLIDATION OR CHANGE OF NAME OF RIGHTS AGENT

 

 

 

 

SECTION 20.

DUTIES OF RIGHTS AGENT

 

 

 

 

SECTION 21. [a05-20042_1ex10d1.htm#Section21_000621]

CHANGE OF RIGHTS AGENT [a05-20042_1ex10d1.htm#Section21_000621]

 

 

 

 

SECTION 22. [a05-20042_1ex10d1.htm#Section22_000624]

ISSUANCE OF NEW RIGHTS CERTIFICATES [a05-20042_1ex10d1.htm#Section22_000624]

 

 

 

 

SECTION 23. [a05-20042_1ex10d1.htm#Section23_000627]

REDEMPTION AND TERMINATION [a05-20042_1ex10d1.htm#Section23_000627]

 

 

 

 

SECTION 24. [a05-20042_1ex10d1.htm#Section24_000629]

NOTICE OF CERTAIN EVENTS [a05-20042_1ex10d1.htm#Section24_000629]

 

 

i

--------------------------------------------------------------------------------


 

SECTION 25. [a05-20042_1ex10d1.htm#Section25_000631]

NOTICES [a05-20042_1ex10d1.htm#Section25_000631]

 

 

 

 

SECTION 26. [a05-20042_1ex10d1.htm#Section26_000633]

SUPPLEMENTS AND AMENDMENTS [a05-20042_1ex10d1.htm#Section26_000633]

 

 

 

 

SECTION 27. [a05-20042_1ex10d1.htm#Section27_000634]

SUCCESSORS [a05-20042_1ex10d1.htm#Section27_000634]

 

 

 

 

SECTION 28. [a05-20042_1ex10d1.htm#Section28_000636]

DETERMINATIONS AND ACTIONS BY THE BOARD OF DIRECTORS, ETC
[a05-20042_1ex10d1.htm#Section28_000636]

 

 

 

 

SECTION 29. [a05-20042_1ex10d1.htm#Section29_000638]

BENEFITS OF THIS AGREEMENT [a05-20042_1ex10d1.htm#Section29_000638]

 

 

 

 

SECTION 30. [a05-20042_1ex10d1.htm#Section30_000640]

SEVERABILITY [a05-20042_1ex10d1.htm#Section30_000640]

 

 

 

 

SECTION 31. [a05-20042_1ex10d1.htm#Section31_000641]

GOVERNING LAW [a05-20042_1ex10d1.htm#Section31_000641]

 

 

 

 

SECTION 32. [a05-20042_1ex10d1.htm#Section32_000643]

COUNTERPARTS [a05-20042_1ex10d1.htm#Section32_000643]

 

 

 

 

SECTION 33. [a05-20042_1ex10d1.htm#Section33_000645]

DESCRIPTIVE HEADINGS [a05-20042_1ex10d1.htm#Section33_000645]

 

 

 

 

SECTION 34. [a05-20042_1ex10d1.htm#Section34_000646]

EXCHANGE [a05-20042_1ex10d1.htm#Section34_000646]

 

 

ii

--------------------------------------------------------------------------------


 

RIGHTS AGREEMENT

 

RIGHTS AGREEMENT, dated as of November 10, 2005(this “Agreement”), between Vita
Food Products, Inc., a Nevada corporation (the “Company”), and American Stock
Transfer and Trust Company, a New York Trust Company (the “Rights Agent”).

 

WHEREAS, effective the date hereof (the “Rights Dividend Declaration Date”), the
Board of Directors of the Company authorized and declared a distribution of one
Right (each, a “Right”) for each share of Common Stock, par value $ 0.01 per
share, of the Company (the “Company Common Stock”) outstanding at the Close of
Business (as defined below) on November 25, 2005 (the “Record Date”), and has
authorized the issuance of one Right (as such number may hereinafter be adjusted
pursuant hereto) for each share of Company Common Stock issued between the
Record Date (whether originally issued or delivered from the Company’s treasury)
and, except as otherwise provided in Section 22, the Distribution Date, each
Right initially representing the right to purchase upon the terms and subject to
the conditions hereinafter set forth one Unit (as defined below) of Series A
Preferred Stock (as defined below);

 

WHEREAS, the Company desires to set forth certain terms and conditions governing
the Rights; and

 

WHEREAS, the Company desires to appoint the Rights Agent to act as rights agent
hereunder, in accordance with the terms and conditions hereof;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the parties hereby agree as set forth below.

 

SECTION 1.  Certain Definitions.  For purposes of this Agreement, the following
terms have the meanings indicated:

 

(a)                                  “Acquiring Person” shall mean any Person
who or which, alone or together with all Affiliates and Associates of such
Person, shall be the Beneficial Owner of 15% or more of the shares of Company
Common Stock then outstanding, but shall not include (i) the Company, any
Subsidiary of the Company, any employee benefit plan maintained by the Company
or any of its Subsidiaries or any trustee or fiduciary with respect to such plan
acting in such capacity, (ii) Stephen D. Rubin or any of his Affiliates or
Associates, but only to the extent that he and his Affiliates and Associates
individually or in the aggregate are the Beneficial Owners of less than 32% of
the outstanding Company Common Stock, (iii) Clark L. Feldman or any of his
Affiliates or Associates, but only to the extent that he and his Affiliates and
Associates individually or in the aggregate are the Beneficial Owners of less
than 17% of the outstanding Company Common Stock or (iv) any such Person who has
become and is such a Beneficial Owner solely because (A) of a change in the
aggregate number of shares of the Company Common Stock since the last date on
which such Person acquired Beneficial Ownership of any shares of the Company
Common Stock or (B) it acquired such Beneficial Ownership in the good faith
belief that such acquisition would not (1) cause such Beneficial Ownership to be
equal to or exceed 15% (or with respect to Persons identified in either clause
(ii) or (iii) of this Section 1(a), the percentage referenced in such clause) of
the shares of the Company Common Stock then outstanding and such Person relied
in good faith in computing the percentage of its Beneficial

 

--------------------------------------------------------------------------------


 

Ownership on publicly filed reports or documents of the Company that are
inaccurate or out-of-date or (2) otherwise cause a Distribution Date or the
adjustment provided for in Section 11(a)(ii) to occur.  Notwithstanding clause
(B) of the prior sentence, if any Person that is not an Acquiring Person due to
such clause (B) does not reduce its percentage of Beneficial Ownership of the
Company Common Stock to less than 15% (or with respect to Persons identified in
either clause (ii) or (iii) of this Section 1(a), the percentage referenced in
such clause) by the Close of Business on the fifth Business Day after notice
from the Company (the date on which such notice is first mailed or sent being
the first day) that such person’s Beneficial Ownership of the Company Common
Stock is equal to or exceeds 15% (or with respect to Persons identified in
either clause (ii) or (iii) of this Section 1(a), the percentage referenced in
such clause), such Person shall, at the end of such five Business Day period,
become an Acquiring Person (and such clause (B) shall no longer apply to such
Person).  For purposes of this definition, the determination whether any Person
acted in “good faith” shall be conclusively determined by the Board of Directors
of the Company, acting by a vote of those directors of the Company whose
approval would be required to redeem the Rights under Section 23.

 

The percentage set forth in clause (ii) or (iii) of this Section 1(a) shall be
increased if necessary, for any Company Common Stock or any options to acquire
Company Common Stock issued by the Company to Clark L. Feldman or Stephen D.
Rubin, as applicable.

 

Each spouse or lineal descendant (including Persons adopted prior to attaining
the age of 21 years) who becomes the Beneficial Owner of Company Common Stock
which was beneficially owned by Clark L. Feldman or Stephen D. Rubin shall be
entitled to the benefit of the pro rata portion of the percentage set forth in
Section 1(a)(ii) or 1(a)(iii), as applicable, which is attributable to the
Company Common Stock so acquired; provided, however, that the aggregate number
of shares of Company Common Stock beneficially owned by such Person shall not
exceed the percentage state in Section 1(a)(ii) or (iii), as applicable.  Any
other such lineal descendant or spouse of such lineal descendant thereafter
acquiring Company Common Stock under the circumstances described in the
immediately preceding sentence shall likewise be entitled to a pro rata portion
of the then applicable percentage.

 

(b)                                 “Adjustment Shares” has the meaning set
forth in Section 11(a)(ii).

 

(c)                                  “Adjustment Spread” has the meaning set
forth in Section 34(a)(ii).

 

(d)                                 “Affiliate” and “Associate” shall have the
respective meanings ascribed to such terms in Rule 12b-2 of the Exchange Act
Regulations as in effect on the date of this Agreement.

 

(e)                                  “Agreement” has the meaning set forth in
the preamble to this Agreement.

 

(f)                                    A Person shall be deemed the “Beneficial
Owner” of, and shall be deemed to “beneficially own”, and shall be deemed to
have “Beneficial Ownership” of, any securities:

 

(i)                                     of which such Person or any of such
Person’s Affiliates or Associates is considered to be a “beneficial owner” under
Rule 13d-3 of the Exchange

 

2

--------------------------------------------------------------------------------


 

Act Regulations as in effect on the date of this Agreement; provided, however,
that a Person shall not be deemed the “Beneficial Owner” of, or to “beneficially
own”, or to have “Beneficial Ownership” of, any securities under this
subparagraph (i) as a result of an agreement, arrangement or understanding to
vote such securities if such agreement, arrangement or understanding (A) arises
solely from a revocable proxy given in response to a proxy or consent
solicitation made pursuant to, and in accordance with, the applicable provisions
of the Exchange Act and the Exchange Act Regulations, and (B) is not reportable
by such Person on Schedule 13D under the Exchange Act (or any comparable or
successor report);

 

(ii)                                  that are beneficially owned, directly or
indirectly, by any other Person (or any Affiliate or Associate of such other
Person) with which such Person (or any of such Person’s Affiliates or
Associates) has any agreement, arrangement or understanding (whether or not in
writing), for the purpose of acquiring, holding, voting (except pursuant to a
revocable proxy as described in the proviso to subparagraph (i) of this
paragraph (f)) or disposing of such securities; or

 

(iii)                               that such Person or any of such Person’s
Affiliates or Associates, directly or indirectly, has the right to acquire
(whether such right is exercisable immediately or only after the passage of time
or upon the satisfaction of conditions) pursuant to any agreement, arrangement
or understanding (whether or not in writing) or upon the exercise of conversion
rights, exchange rights, rights, warrants or options, or otherwise; or

 

provided, however, that under this paragraph, a Person shall not be deemed the
“Beneficial Owner” of, or to “beneficially own”, or to have “Beneficial
Ownership” of, (A) securities tendered pursuant to a tender or exchange offer
made in accordance with Exchange Act Regulations by such Person or any of such
Person’s Affiliates or Associates until such tendered securities are accepted
for purchase or exchange, (B) securities that may be issued upon exercise of
Rights at any time prior to the occurrence of a Triggering Event or
(C) securities that may be issued upon exercise of Rights from and after the
occurrence of a Triggering Event, which Rights were acquired by such Person or
any of such Person’s Affiliates or Associates prior to the Distribution Date or
pursuant to Section 3(c) or Section 22 or pursuant to Section 11(i) in
connection with an adjustment made with respect to any such Rights.

 

(g)                                 “Business Day” shall mean any day other than
a Saturday, Sunday or a day on which banking institutions in The City of New
York are authorized or obligated by law or executive order to close.

 

(h)                                 “Close of Business” on any given date shall
mean 5:00 p.m., New York City time, on such date; provided, however, that if
such date is not a Business Day it shall mean 5:00 p.m., New York City time, on
the next succeeding Business Day.

 

(i)                                     “Common Stock” of any Person other than
the Company shall mean the capital stock of such Person with the greatest voting
power, or, if such Person shall have no capital stock, the equity securities or
other equity interest having power to control or direct the management of such
Person.

 

3

--------------------------------------------------------------------------------


 

(j)                                     “Company” has the meaning set forth in
the preamble to this Agreement.

 

(k)                                  “Company Common Stock” has the meaning set
forth in the recitals to this Agreement.

 

(l)                                     “Current Value” has the meaning set
forth in Section 11(a)(iii).

 

(m)                               “Depositary Agent” has the meaning set forth
in Section 7(c).

 

(n)                                 “Distribution Date” has the meaning set
forth in Section 3(a).

 

(o)                                 “Equivalent Preferred Stock” has the meaning
set forth in Section 11(b).

 

(p)                                 “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended.

 

(q)                                 “Exchange Act Regulations” shall mean the
General Rules and Regulations under the Exchange Act.

 

(r)                                    “Expiration Date” has the meaning set
forth in Section 7(a).

 

(s)                                  “Final Expiration Date” has the meaning set
forth in Section 7(a).

 

(t)                                    “Person” shall mean any individual,
partnership, limited liability company, firm, corporation, joint venture,
association, trust, unincorporated organization or other entity, as well as any
syndicate or group deemed to be a person under Section 14(d)(2) of the Exchange
Act.

 

(u)                                 “Preferred Stock” shall mean the Series A
Preferred Stock, par value $0.01 per share, of the Company, having the voting
powers, designation, preferences and relative, participating, optional or other
special rights and qualifications, limitations and restrictions described in the
Certificate of Designation set forth as Exhibit C hereto.

 

(v)                                 “preferred stock equivalents” has the
meaning specified in Section 11(a)(iii).

 

(w)                               “Principal Party” has the meaning set forth in
Section 13(b).

 

(x)                                   “Purchase Price” has the meaning set forth
in Section 7(b).

 

(y)                                 “Record Date” has the meaning set forth in
the recitals to this Agreement.

 

(z)                                   “Redemption Price” has the meaning set
forth in Section 23(a).

 

(aa)                            “Registered Common Stock” has the meaning set
forth in Section 13(b)(ii).

 

(bb)                          “Registration Date” has the meaning set forth in
Section 9(c).

 

4

--------------------------------------------------------------------------------


 

(cc)                            “Registration Statement” has the meaning set
forth in Section 9(c).

 

(dd)                          “Right” has the meaning set forth in the recitals
to this Agreement.

 

(ee)                            “Rights Agent” has the meaning set forth in the
preamble to this Agreement.

 

(ff)                                “Rights Certificates” has the meaning set
forth in Section 3(a).

 

(gg)                          “Rights Dividend Declaration Date” has the meaning
set forth in the recitals to this Agreement.

 

(hh)                          “Section 11(a)(ii) Event” has the meaning set
forth in Section 11(a)(ii).

 

(ii)                                  “Section 11(a)(iii) Trigger Date” has the
meaning set forth in Section 11(a)(iii).

 

(jj)                                  “Section 13 Event” has the meaning set
forth in Section 13(a).

 

(kk)                            “Section 34(a)(i) Exchange Ratio” has the
meaning set forth in Section 34(a)(i).

 

(ll)                                  “Section 34(a)(ii) Exchange Ratio” has the
meaning set forth in Section 34(a)(ii).

 

(mm)                      “Securities Act” shall mean the Securities Act of
1933, as amended.

 

(nn)                          “Spread” has the meaning set forth in
Section 11(a)(iii).

 

(oo)                          “Stock Acquisition Date” shall mean the first date
of public announcement (including, without limitation, the filing of any report
pursuant to Section 13(d) of the Exchange Act) by the Company or an Acquiring
Person that an Acquiring Person has become such.

 

(pp)                          “Subsidiary” of any Person shall mean any other
Person of which a majority of the voting securities or equity interests is
beneficially owned, directly or indirectly, by such Person, or which is
otherwise controlled by such Person.

 

(qq)                          “Summary of Rights” has the meaning set forth in
Section 3(b).

 

(rr)                                “Trading Day” has the meaning set forth in
Section 11(d)(i).

 

(ss)                            “Triggering Event” shall mean any
Section 11(a)(ii) Event or any Section 13 Event.

 

(tt)                                “Unit” has the meaning set forth in
Section 7(b).

 

SECTION 2.  Appointment of Rights Agent.  The Company hereby appoints the Rights
Agent to act as agent for the Company in accordance with the terms and
conditions hereof, and

 

5

--------------------------------------------------------------------------------


 

the Rights Agent hereby accepts such appointment.  With the consent of the
Rights Agent, the Company may from time to time appoint such Co-Rights Agents as
it may deem necessary or desirable.

 

SECTION 3.  Issue of Rights Certificates.  (a)  Until the earlier of (i) the
Close of Business on the tenth day after the Stock Acquisition Date and (ii) the
Close of Business on the tenth Business Day (or such later date as may be
determined by action of the Company’s Board of Directors prior to such time as
any Person becomes an Acquiring Person, and of which the Company will give the
Rights Agent prompt written notice) after the date that a tender or exchange
offer by any Person (other than the Company, any Subsidiary of the Company, any
employee benefit plan maintained by the Company or any of its Subsidiaries or
any trustee or fiduciary with respect to such plan acting in such capacity) is
commenced within the meaning of Rule 14d-2 of the Exchange Act Regulations or
any successor rule, if upon consummation thereof such Person would be the
Beneficial Owner of 15% (or with respect to Persons identified in either clause
(ii) or (iii) of Section 1(a), the percentage referenced in such clause) or more
of the shares of Company Common Stock then outstanding (the earlier of (i) and
(ii) above being the “Distribution Date”), (x) the Rights will be evidenced
(subject to the provisions of paragraph (b) of this Section 3) by the
certificates for shares of Company Common Stock registered in the names of the
holders of shares of Company Common Stock as of and subsequent to the Record
Date (which certificates for shares of Company Common Stock shall be deemed also
to be certificates for Rights) and not by separate certificates, and (y) the
Rights will be transferable only in connection with the transfer of the
underlying shares of Company Common Stock (including a transfer to the
Company).  As soon as practicable after the Distribution Date, the Rights Agent
will send by first-class, insured, postage prepaid mail, to each record holder
of shares of Company Common Stock as of the Close of Business on the
Distribution Date, at the address of such holder shown on the records of the
Company, one or more rights certificates, in substantially the form of Exhibit A
hereto (the “Rights Certificates”), evidencing one Right for each share of
Company Common Stock so held, subject to adjustment as provided herein.  In the
event that an adjustment in the number of Rights per share of Company Common
Stock has been made pursuant to Section 11(p), at the time of distribution of
the Rights Certificates, the Company may make the necessary and appropriate
rounding adjustments (in accordance with Section 14(a)) so that Rights
Certificates evidencing only whole numbers of Rights are distributed and cash is
paid in lieu of any fractional Rights.  As of and after the Distribution Date,
the Rights will be evidenced solely by such Rights Certificates.

 

(b)                                 As promptly as practicable following the
Record Date, the Company will send a copy of a Summary of Rights to Purchase
Preferred Stock, in a form that may be appended to certificates that evidence
shares of Company Common Stock, in substantially the form attached hereto as
Exhibit B (the “Summary of Rights”), by first-class, postage prepaid mail, to
each record holder of shares of Company Common Stock as of the Close of Business
on the Record Date, at the address of such holder shown on the records of the
Company.

 

(c)                                  Rights shall, without any further action,
be issued in respect of all shares of Company Common Stock that are issued
(including any shares of Company Common Stock held in treasury) after the Record
Date but prior to the earlier of the Distribution Date and the Expiration Date. 
Certificates evidencing such shares of Company Common Stock issued after the
Record Date shall bear the following legend:

 

6

--------------------------------------------------------------------------------


 

“This certificate also evidences and entitles the holder hereof to certain
Rights as set forth in the Rights Agreement, dated as of November 10, 2005 (the
“Rights Agreement”), between Vita Food Products, Inc. (the “Company”) and
American Stock Transfer Corp. (the “Rights Agent”), the terms of which are
hereby incorporated herein by reference and a copy of which is on file at the
office of the Rights Agent designated for such purpose.  Under certain
circumstances, as set forth in the Rights Agreement, such Rights will be
evidenced by separate certificates and will no longer be evidenced by this
certificate.  The Company will mail to the holder of this certificate a copy of
the Rights Agreement, as in effect on the date of mailing, without charge
promptly after receipt of a written request therefor.  Under certain
circumstances set forth in the Rights Agreement, Rights issued to, or held by,
any Person who is, was or becomes an Acquiring Person or any Affiliate or
Associate thereof (as such terms are defined in the Rights Agreement), whether
currently held by or on behalf of such Person or by any subsequent holder, may
become null and void.”

 

With respect to certificates evidencing shares of Company Common Stock (whether
or not such certificates include the foregoing legend or have appended to them
the Summary of Rights), until the earlier of the Distribution Date and the
Expiration Date, the Rights associated with the shares of Company Common Stock
evidenced by such certificates shall be evidenced by such certificates alone and
registered holders of the shares of Company Common Stock shall also be the
registered holders of the associated Rights, and the transfer of any of such
certificates shall also constitute the transfer of the Rights associated with
the shares of Company Common Stock evidenced by such certificates.

 

SECTION 4.  Form of Rights Certificates.  (a)  The Rights Certificates (and the
forms of election to purchase, assignment and certificate to be printed on the
reverse thereof) shall each be substantially in the form set forth in Exhibit A
hereto and may have such marks of identification or designation and such
legends, summaries or endorsements printed thereon as the Company may deem
appropriate and as are not inconsistent with the provisions of this Agreement,
or as may be required to comply with any applicable law or any rule or
regulation thereunder or with any rule or regulation of any stock exchange on
which the Rights may from time to time be listed or to conform to usage. 
Subject to the provisions of Section 11 and Section 22, the Rights Certificates,
whenever distributed, shall be dated as of the Record Date and on their face
shall entitle the holders thereof to purchase such number of Units of Preferred
Stock as shall be set forth therein at the price set forth therein, but the
amount and type of securities, cash or other assets that may be acquired upon
the exercise of each Right and the Purchase Price thereof shall be subject to
adjustment as provided herein.

 

(b)                                 Any Rights Certificate issued pursuant
hereto that evidences Rights beneficially owned by: (i) an Acquiring Person or
any Associate or Affiliate of an Acquiring Person, (ii) a transferee of an
Acquiring Person (or of any such Associate or Affiliate) that becomes a
transferee after the Acquiring Person becomes such, or (iii) a transferee of an
Acquiring Person (or of any such Associate or Affiliate) that becomes a
transferee prior to or concurrently with the Acquiring Person becoming such and
that receives such Rights pursuant to either (A) a transfer (whether or not for
consideration) from the Acquiring Person (or any such Associate or Affiliate) to
holders of equity interests in such Acquiring Person (or such Associate

 

7

--------------------------------------------------------------------------------


 

or Affiliate) or to any Person with whom such Acquiring Person (or such
Associate or Affiliate) has any continuing agreement, arrangement or
understanding regarding either the transferred Rights, shares of Company Common
Stock or the Company or (B) a transfer that a majority of the Company’s Board of
Directors has determined to be part of a plan, arrangement or understanding that
has as a primary purpose or effect the avoidance of Section 7(e), shall, upon
the written direction of a majority of the Company’s Board of Directors, contain
(to the extent feasible) the following legend:

 

“The Rights evidenced by this Rights Certificate are or were beneficially owned
by a Person who was or became an Acquiring Person or an Affiliate or Associate
of an Acquiring Person (as such terms are defined in the Rights Agreement). 
Accordingly, this Rights Certificate and the Rights evidenced hereby may become
null and void in the circumstances specified in Section 7(e) of the Rights
Agreement.”

 

SECTION 5.  Countersignature and Registration.  (a)  Rights Certificates shall
be executed on behalf of the Company by its Chairman of the Board, the Vice
Chairman, the President or one of its Vice Presidents, under its corporate seal
reproduced thereon attested by its Secretary or one of its Assistant
Secretaries.  The signature of any one or more of these officers on the Rights
Certificates may be manual or facsimile.  Rights Certificates bearing the manual
or facsimile signatures of the individuals who were at any time the proper
officers of the Company shall bind the Company, notwithstanding that such
individuals or any of them have ceased to hold such offices prior to the
countersignature of such Rights Certificates or did not hold such offices at the
date of such Rights Certificates.  No Rights Certificate shall be entitled to
any benefit under this Agreement or be valid for any purpose unless there
appears on such Rights Certificate a countersignature duly executed by the
Rights Agent by manual signature of an authorized signatory, and such
countersignature upon any Rights Certificate shall be conclusive evidence, and
the only evidence, that such Rights Certificate has been duly countersigned as
required hereunder.

 

(b)                                 Following the Distribution Date, the Rights
Agent will keep or cause to be kept, at its office designated for surrender of
Rights Certificates upon exercise or transfer, books for registration and
transfer of the Rights Certificates issued hereunder.  Such books shall show the
name and address of each holder of the Rights Certificates, the number of Rights
evidenced on its face by each Rights Certificate and the date of each Rights
Certificate.

 

SECTION 6.  Transfer, Split Up, Combination and Exchange of Rights Certificates;
Mutilated, Destroyed, Lost or Stolen Rights Certificates.  (a)  Subject to the
provisions of Sections 4(b), 7(e) and 14, at any time after the Close of
Business on the Distribution Date, and at or prior to the Close of Business on
the Expiration Date, any Rights Certificate or Certificates may be transferred,
split up, combined or exchanged for another Rights Certificate or Certificates,
entitling the registered holder to purchase a like number of Units of Preferred
Stock (or, following a Triggering Event, other securities, cash or other assets,
as the case may be) as the Rights Certificate or Certificates surrendered then
entitled such holder to purchase.  Any registered holder desiring to transfer,
split up, combine or exchange any Rights Certificate or Certificates shall make
such request in writing delivered to the Rights Agent, and shall surrender the
Rights Certificate or Certificates to be transferred, split up, combined or
exchanged at the

 

8

--------------------------------------------------------------------------------


 

office of the Rights Agent designated for such purpose.  Neither the Rights
Agent nor the Company shall be obligated to take any action whatsoever with
respect to the transfer of any such surrendered Rights Certificate until the
registered holder shall have completed and executed the certificate set forth in
the form of assignment on the reverse side of such Rights Certificate and shall
have provided such additional evidence of the identity of the Beneficial Owner
(or former Beneficial Owner) of the Rights evidenced by such Rights Certificate
or Affiliates or Associates thereof as the Company shall reasonably request;
whereupon the Rights Agent shall, subject to the provisions of Sections 4(b),
7(e) and 14, countersign and deliver to the Person entitled thereto a Rights
Certificate or Rights Certificates, as the case may be, as so requested.  The
Company may require payment of a sum sufficient to cover any tax or governmental
charge that may be imposed in connection with any transfer, split up,
combination or exchange of Rights Certificates.

 

(b)                                 If a Rights Certificate shall be mutilated,
destroyed, lost or stolen, upon request by the registered holder of the Rights
evidenced thereby and upon payment to the Company and the Rights Agent of all
reasonable expenses incident thereto, there shall be issued, in exchange for and
upon cancellation of the mutilated Rights Certificate, or in substitution for
the lost, stolen or destroyed Rights Certificate, a new Rights Certificate, in
substantially the form of the prior Rights Certificate, of like tenor and
evidencing the equivalent number of Rights, but, in the case of loss, theft or
destruction, only upon receipt of evidence satisfactory to the Company and the
Rights Agent of such loss, theft or destruction of such Rights Certificate and,
if requested by the Company or the Rights Agent, indemnity also satisfactory to
it.

 

SECTION 7.  Exercise of Rights; Purchase Price; Expiration Date of Rights. 
(a) Prior to the earlier of (i) the Close of Business on the tenth anniversary
hereof (the “Final Expiration Date”) and (ii) the time at which the Rights are
redeemed as provided in Section 23 (the earlier of (i) and (ii) being the
“Expiration Date”), the registered holder of any Rights Certificate may, subject
to the provisions of Sections 7(e) and 9(c), exercise the Rights evidenced
thereby in whole or in part at any time after the Distribution Date upon
surrender of the Rights Certificate, with the form of election to purchase and
the certificate on the reverse side thereof duly executed, to the Rights Agent
at the office of the Rights Agent designated for such purpose, together with
payment of the aggregate Purchase Price for the number of Units of Preferred
Stock (or, following a Triggering Event, other securities, cash or other assets,
as the case may be) for which such surrendered Rights are then exercisable.

 

(b)                                 The purchase price for each one
one-thousandth of a share (each such one one-thousandth of a share being a
“Unit”) of Preferred Stock upon exercise of Rights shall be Thirteen Dollars
($13.00), subject to adjustment from time to time as provided in Sections 11 and
13(a) (such purchase price, as so adjusted, being the “Purchase Price”), and
shall be payable in accordance with paragraph (c) below.

 

(c)                                  As promptly as practicable following the
occurrence of the Distribution Date, the Company shall deposit with a
corporation in good standing organized under the laws of the United States or
any state of the United States, that is authorized under such laws to exercise
corporate trust or stock transfer powers and is subject to supervision or
examination by federal or state authority (such institution being the
“Depositary Agent”), certificates evidencing the shares of Preferred Stock that
may be acquired upon exercise of the Rights and shall cause such

 

9

--------------------------------------------------------------------------------


 

Depositary Agent to enter into an agreement pursuant to which the Depositary
Agent shall issue receipts evidencing interests in the shares of Preferred Stock
so deposited.  Upon receipt of a Rights Certificate evidencing exercisable
Rights, with the form of election to purchase and the certificate duly executed,
accompanied by payment, with respect to each Right so exercised, of the Purchase
Price for the Units of Preferred Stock (or, following a Triggering Event, other
securities, cash or other assets, as the case may be) to be purchased thereby as
set forth below and an amount equal to any applicable transfer tax or evidence
satisfactory to the Company of payment of such tax, the Rights Agent shall,
subject to Section 20(k), thereupon promptly (i) requisition from the Depositary
Agent depositary receipts or certificates evidencing such number of Units of
Preferred Stock as are to be purchased and the Company will direct the
Depositary Agent to comply with such request, (ii) requisition from the Company
the amount of cash, if any, to be paid in lieu of fractional shares in
accordance with Section 14, (iii) after receipt of such depositary receipts or
certificates, cause the same to be delivered to or upon the order of the
registered holder of such Rights Certificate, registered in such name or names
as may be designated by such holder, and (iv) after receipt thereof, deliver
such cash, if any, to or upon the order of the registered holder of such Rights
Certificate.  In the event that the Company is obligated to issue Company Common
Stock, other securities of the Company, pay cash and/or distribute other
property pursuant to Section 11(a), the Company will make all arrangements
necessary so that such Company Common Stock, other securities, cash and/or other
property are available for distribution by the Rights Agent, if and when
appropriate.  Subject to Section 34, the payment of the Purchase Price (as such
amount may be reduced pursuant to Section 11(a)(iii)) may be made in cash or by
certified or bank check payable to the order of the Company, or by wire transfer
of immediately available funds to the account of the Company (provided that
notice of such wire transfer shall be given by the holder of the related Right
to the Rights Agent).

 

(d)                                 In case the registered holder of any Rights
Certificate shall exercise less than all the Rights evidenced thereby, a new
Rights Certificate evidencing the Rights remaining unexercised shall be issued
by the Rights Agent and delivered to, or upon the order of, the registered
holder of such Rights Certificate, registered in such name or names as may be
designated by such holder, subject to the provisions of Section 14.

 

(e)                                  Notwithstanding anything in this Agreement
to the contrary, from and after the first occurrence of any Triggering Event,
any Rights beneficially owned by (i) an Acquiring Person or an Associate or
Affiliate of an Acquiring Person, (ii) a transferee of an Acquiring Person (or
of any such Associate or Affiliate) that becomes a transferee after the
Acquiring Person becomes such, or (iii) a transferee of an Acquiring Person (or
of any such Associate or Affiliate) that becomes a transferee prior to or
concurrently with the Acquiring Person becoming such and that receives such
Rights pursuant to either (A) a transfer (whether or not for consideration) from
the Acquiring Person (or any such Associate or Affiliate) to holders of equity
interests in such Acquiring Person (or such Associate or Affiliate) or to any
Person with whom such Acquiring Person (or such Associate or Affiliate) has any
continuing agreement, arrangement or understanding regarding the transferred
Rights, shares of Company Common Stock or the Company or (B) a transfer that a
majority of the Company’s Board of Directors has determined to be part of a
plan, arrangement or understanding that has as a primary purpose or effect the
avoidance of this Section 7(e), shall be null and void without any further
action, and no holder of such Rights shall have any rights whatsoever with
respect to such

 

10

--------------------------------------------------------------------------------


 

Rights, whether under any provision of this Agreement or otherwise.  The Company
shall use all reasonable efforts to ensure that the provisions of this
Section 7(e) and Section 4(b) are complied with, but shall have no liability to
any holder of Rights or any other Person as a result of the Company’s failure to
make any determination under this Section 7(e) or Section 4(b) with respect to
an Acquiring Person or its Affiliates, Associates or transferees.

 

(f)                                    Notwithstanding anything in this
Agreement or any Rights Certificate to the contrary, neither the Rights Agent
nor the Company shall be obligated to undertake any action with respect to a
registered holder upon the occurrence of any purported exercise by such
registered holder, unless such registered holder shall have (i) completed and
executed the certificate following the form of election to purchase set forth on
the reverse side of the Rights Certificate surrendered for such exercise and
(ii) provided such additional evidence of the identity of the Beneficial Owner
(or former Beneficial Owner) of the Rights evidenced by such Rights Certificate
or Affiliates or Associates thereof as the Company shall reasonably request.

 

SECTION 8.  Cancellation and Destruction of Rights Certificates.  All Rights
Certificates surrendered for the purpose of exercise, transfer, split up,
combination or exchange shall, if surrendered to the Company or any of its
agents, be delivered to the Rights Agent for cancellation or in cancelled form,
or, if surrendered to the Rights Agent, shall be cancelled by it, and no Rights
Certificates shall be issued in lieu thereof, except as expressly permitted by
this Agreement.  The Company shall deliver to the Rights Agent for cancellation
and retirement, and the Rights Agent shall so cancel and retire, any Rights
Certificates acquired by the Company otherwise than upon the exercise thereof. 
The Rights Agent shall deliver all cancelled Rights Certificates to the Company,
or shall, at the written request of the Company, destroy such cancelled Rights
Certificates, and in such case shall deliver a certificate of destruction
thereof to the Company.

 

SECTION 9.  Reservation and Availability of Capital Stock.  (a)  The Company
shall at all times prior to the Expiration Date cause to be reserved and kept
available, out of its authorized and unissued shares of Preferred Stock, the
number of shares of Preferred Stock that, as provided in this Agreement, will be
sufficient to permit the exercise in full of all outstanding Rights.  Upon the
occurrence of any events resulting in an increase in the aggregate number of
shares of Preferred Stock (or other equity securities of the Company) issuable
upon exercise of all outstanding Rights above the number then reserved, the
Company shall make appropriate increases in the number of shares so reserved.

 

(b)                                 If the shares of Preferred Stock to be
issued and delivered upon the exercise of the Rights may be listed on any
national securities exchange, the Company shall during the period from the
Distribution Date through the Expiration Date use its best efforts to cause all
securities reserved for such issuance to be listed on such exchange upon
official notice of issuance upon such exercise.

 

(c)                                  The Company shall use its best efforts
(i) as soon as practicable following the occurrence of a Section 11(a)(ii) Event
and a determination by the Company in accordance with Section 11(a)(iii) of the
consideration to be delivered by the Company upon exercise of the Rights or, if
so required by law, as soon as practicable following the Distribution Date (such
date being the “Registration Date”), to file a registration statement on an
appropriate form under the

 

11

--------------------------------------------------------------------------------


 

Securities Act with respect to the securities that may be acquired upon exercise
of the Rights (the “Registration Statement”), (ii) to cause the Registration
Statement to become effective as soon as practicable after such filing, (iii) to
cause the Registration Statement to continue to be effective (and to include a
prospectus complying with the requirements of the Securities Act) until the
earlier of (A) the date as of which the Rights are no longer exercisable for the
securities covered by the Registration Statement and (B) the Expiration Date and
(iv) to take as soon as practicable following the Registration Date such action
as may be required to ensure that any acquisition of securities upon exercise of
the Rights complies with any applicable state securities or “blue sky” laws.  If
the Registration Statement does not become effective prior to the Close of
Business on the 45th Business Day following the occurrence of a
Section 11(a)(ii) Event, the Company shall, unless otherwise determined by a
majority of the Company’s Board of Directors, on the 46th Business Day following
the occurrence of such Section 11(a)(ii) Event, be obligated to exercise the
option described in Section 34.

 

(d)                                 The Company shall take such action as may be
necessary to ensure that all shares of Preferred Stock (and, following the
occurrence of a Triggering Event, any other securities that may be delivered
upon exercise of Rights) shall be, at the time of delivery of the certificates
or depositary receipts for such securities, duly and validly authorized and
issued and fully paid and non-assessable.

 

(e)                                  The Company shall pay any documentary,
stamp or transfer tax imposed in connection with the issuance or delivery of the
Rights Certificates or upon the exercise of Rights; provided, however, that the
Company shall not be required to pay any such tax imposed in connection with the
issuance or delivery of Units of Preferred Stock, or any certificates or
depositary receipts for such Units of Preferred Stock (or, following the
occurrence of a Triggering Event, any other securities, cash or assets, as the
case may be) to any Person other than the registered holder of the Rights
Certificates evidencing the Rights surrendered for exercise.  The Company shall
not be required to issue or deliver any certificates or depositary receipts for
Units of Preferred Stock (or, following the occurrence of a Triggering Event,
any other securities, cash or assets, as the case may be) to, or in a name other
than that of, the registered holder of the Rights Certificate upon the exercise
of any Rights evidenced thereby until any such tax shall have been paid (any
such tax being payable by the holder of such Rights Certificate at the time of
surrender) or until it has been established to the Company’s satisfaction that
no such tax is due.

 

SECTION 10.  Preferred Stock Record Date.  Each Person in whose name any
certificate or depositary receipt for Units of Preferred Stock (or, following
the occurrence of a Triggering Event, other securities) is issued upon the
exercise of Rights shall for all purposes be deemed to have become the holder of
record of the Units of Preferred Stock (or, following the occurrence of a
Triggering Event, other securities) evidenced thereby on, and such certificate
or depositary receipt shall be dated, the date upon which the Rights Certificate
evidencing such Rights was duly surrendered and payment of the Purchase Price
(and any applicable transfer taxes) was made; provided, however, that if the
date of such surrender and payment is a date upon which the Preferred Stock (or,
following the occurrence of a Triggering Event, other securities) transfer books
of the Company are closed, such Person shall be deemed to have become the record
holder of such securities on, and such certificate or depositary receipt shall
be dated, the next succeeding Business Day on which the Preferred Stock (or,
following the

 

12

--------------------------------------------------------------------------------


 

occurrence of a Triggering Event, other securities) transfer books of the
Company are open; and further provided, however, that if delivery of Units of
Preferred Stock is delayed as a result of a failure to register such Units of
Preferred Stock pursuant to Section 9(c), such Persons shall be deemed to have
become the record holders of such Units of Preferred Stock only when such Units
first become deliverable.  Prior to the exercise of the Rights evidenced
thereby, the holder of a Rights Certificate shall not be entitled to any rights
of a stockholder of the Company with respect to securities for which the Rights
shall be exercisable, including, without limitation, the right to vote, to
receive dividends or other distributions or to exercise any preemptive rights,
and shall not be entitled to receive any notice of any proceedings of the
Company, except as provided herein.

 

SECTION 11.  Adjustment of Purchase Price, Number and Kind of Shares or Number
of Rights.  The Purchase Price, the number and kind of securities covered by
each Right and the number of Rights outstanding are subject to adjustment from
time to time as provided in this Section 11.

 

(a)                                  (i)  In the event the Company shall at any
time after the date of this Agreement (A) declare a dividend on the Preferred
Stock payable in shares of Preferred Stock, (B) subdivide the outstanding
Preferred Stock, (C) combine the outstanding Preferred Stock into a smaller
number of shares or (D) issue any shares of its capital stock in a
reclassification of the Preferred Stock (including any such reclassification in
connection with a consolidation or merger in which the Company is the continuing
or surviving corporation), except as otherwise provided in this Section 11(a),
the Purchase Price in effect at the time of the record date for such dividend or
of the effective date of such subdivision, combination or reclassification, and
the number and kind of shares of Preferred Stock or capital stock, as the case
may be, issuable on such date upon exercise of the Rights, shall be
proportionately adjusted so that the holder of any Right exercised after such
time shall be entitled to receive, upon payment of the Purchase Price then in
effect, the aggregate number and kind of shares of Preferred Stock or capital
stock, as the case may be, which, if such Right had been exercised immediately
prior to such date, such holder would have owned upon such exercise and been
entitled to receive by virtue of such dividend, subdivision, combination or
reclassification.  If an event occurs that would require an adjustment under
both this Section 11(a)(i) and Section 11(a)(ii), the adjustment provided for in
this Section 11(a)(i) shall be in addition to, and shall be made prior to, any
adjustment required pursuant to Section 11(a)(ii).

 

(ii)                                  In the event:

 

(A)                              any Acquiring Person or any Associate or
Affiliate of any Acquiring Person, at any time after the date of this Agreement,
directly or indirectly, shall (1) merge into the Company or otherwise combine
with the Company and the Company shall be the continuing or surviving
corporation of such merger or combination and Company Common Stock shall remain
outstanding and unchanged, (2) in one transaction or a series of transactions,
transfer any assets to the Company or to any of its Subsidiaries in exchange (in
whole or in part) for shares of Company Common Stock, for other equity
securities of the

 

13

--------------------------------------------------------------------------------


 

Company or any such Subsidiary, or for securities exercisable for or convertible
into shares of equity securities of the Company or any of its Subsidiaries
(whether Company Common Stock or otherwise) or otherwise obtain from the Company
or any of its Subsidiaries, with or without consideration, any additional shares
of such equity securities or securities exercisable for or convertible into such
equity securities (other than pursuant to a pro rata distribution to all holders
of Company Common Stock), (3) sell, purchase, lease, exchange, mortgage, pledge,
transfer or otherwise acquire or dispose of, in one transaction or a series of
transactions, to, from or with the Company or any of its Subsidiaries or any
employee benefit plan maintained by the Company or any of its Subsidiaries or
any trustee or fiduciary with respect to such plan acting in such capacity,
assets (including securities) on terms and conditions less favorable to the
Company or such Subsidiary or plan than those that could have been obtained in
arm’s-length negotiations with an unaffiliated third party, other than pursuant
to a transaction set forth in Section 13(a), (4) sell, purchase, lease,
exchange, mortgage, pledge, transfer or otherwise acquire or dispose of, in one
transaction or a series of transactions, to, from or with the Company or any of
the Company’s Subsidiaries or any employee benefit plan maintained by the
Company or any of its Subsidiaries or any trustee or fiduciary with respect to
such plan acting in such capacity (other than transactions, if any, consistent
with those engaged in, as of the date hereof, by the Company and such Acquiring
Person or such Associate or Affiliate), assets (including securities) having an
aggregate fair market value of more than $3,000,000, other than pursuant to a
transaction set forth in Section 13(a), (5) sell, purchase, lease, exchange,
mortgage, pledge, transfer or otherwise acquire or dispose of, in one
transaction or a series of transactions, to, from or with the Company or any of
its Subsidiaries or any employee benefit plan maintained by the Company or any
of its Subsidiaries or any trustee or fiduciary with respect to such plan acting
in such capacity, any material trademark or material service mark, other than
pursuant to a transaction set forth in Section 13(a), (6) receive, or any
designee, agent or representative of such Acquiring Person or any Affiliate or
Associate of such Acquiring Person shall receive, any compensation from the
Company or any of its Subsidiaries other than compensation for full-time
employment as a regular employee at rates in accordance with the Company’s (or
its Subsidiaries’) past practices, or (7) receive the benefit, directly or
indirectly (except proportionately as a holder of Company Common Stock or as
required by law or governmental regulation), of any loans, advances, guarantees,
pledges or other financial assistance or any tax credits or other tax advantage
provided by the

 

14

--------------------------------------------------------------------------------


 

Company or any of its Subsidiaries or any employee benefit plan maintained by
the Company or any of its Subsidiaries or any trustee or fiduciary with respect
to such plan acting in such capacity; or

 

(B)                                any Person shall become an Acquiring Person,
unless the event causing such Person to become an Acquiring Person is a
transaction set forth in Section 13(a); or

 

(C)                                during such time as there is an Acquiring
Person, there shall be any reclassification of securities (including any reverse
stock split), or recapitalization of the Company, or any merger or consolidation
of the Company with any of its Subsidiaries or any other transaction or series
of transactions involving the Company or any of its Subsidiaries, other than a
transaction or transactions to which the provisions of Section 13(a) apply
(whether or not with or into or otherwise involving an Acquiring Person), which
has the effect, directly or indirectly, of increasing by more than 1% the
proportionate share of the outstanding shares of any class of equity securities
of the Company or any of its Subsidiaries that is directly or indirectly
beneficially owned by any Acquiring Person or any Associate or Affiliate of any
Acquiring Person;

 

then, subject to the cure provisions contained in the definition of Acquiring
Person, upon the date of the occurrence of an event described in
Section 11(a)(ii)(A), (B) or (C) (a “Section 11(a)(ii) Event”), proper provision
shall be made so that each holder of a Right (except as provided below and in
Section 7(e)) shall thereafter have the right to receive, upon exercise thereof
at the then-current Purchase Price in accordance with the terms of this
Agreement, in lieu of the number of Units of Preferred Stock for which a Right
was exercisable immediately prior to the first occurrence of a
Section 11(a)(ii) Event, such number of Units of Preferred Stock as shall equal
the result obtained by (x) multiplying the then-current Purchase Price by the
then number of Units of Preferred Stock for which a Right was exercisable
immediately prior to the first occurrence of a Section 11(a)(ii) Event (such
product thereafter being, for all purposes of this Agreement other than
Section 13, the “Purchase Price”), and (y) dividing that product by 50% of the
then-current market price (determined pursuant to Section 11(d)) per Unit of
Preferred Stock on the date of such first occurrence (such Units of Preferred
Stock being the “Adjustment Shares”).

 

(iii)                               In the event that the number of shares of
Preferred Stock that are authorized by the Company’s Certificate of
Incorporation but not outstanding or reserved for issuance for purposes other
than upon exercise of the Rights is not sufficient to permit the exercise in
full of the Rights in accordance with the foregoing subparagraph (ii) of this
Section 11(a), the Company, by the vote of a majority of the Company’s Board of
Directors, shall: (A) determine the excess of (1) the value of the Adjustment
Shares issuable upon the exercise of a Right (the “Current Value”) over (2) the
Purchase Price (such excess being the “Spread”), and (B) with respect to each
Right, make adequate provision to substitute for such Adjustment Shares, upon
payment of the applicable

 

15

--------------------------------------------------------------------------------


 

Purchase Price, (1) cash, (2) a reduction in the Purchase Price, (3) Company
Common Stock or other equity securities of the Company (including, without
limitation, shares, or units of shares, of preferred stock (such other shares
being “preferred stock equivalents”)), (4) debt securities of the Company,
(5) other assets or (6) any combination of the foregoing, having an aggregate
value equal to the Current Value, where such aggregate value has been determined
by a majority of the Company’s Board of Directors, after receiving advice from a
nationally recognized investment banking firm; provided, however, that if the
Company shall not have made adequate provision to deliver value pursuant to
clause (B) above within thirty days following the later of (x) the first
occurrence of a Section 11(a)(ii) Event and (y) the date on which the Company’s
right of redemption pursuant to Section 23(a) expires (the later of (x) and (y)
being referred to herein as the “Section 11(a)(iii) Trigger Date”), then the
Company shall be obligated to deliver, upon the surrender for exercise of a
Right and without requiring payment of the Purchase Price, Units of Preferred
Stock (to the extent available) and then, if necessary, cash, which Units of
Preferred Stock and/or cash shall have an aggregate value equal to the Spread. 
To the extent that the Company determines that some action need be taken
pursuant to the first sentence of this Section 11(a)(iii), the Company shall
provide, subject to Section 7(e), that such action shall apply uniformly to all
outstanding Rights.  For purposes of this Section 11(a)(iii), the value of a
Unit of Preferred Stock shall be the current market price (as determined
pursuant to Section 11(d)) per Unit of Preferred Stock on the
Section 11(a)(iii) Trigger Date and the value of any preferred stock equivalent
shall be deemed to have the same value as the Preferred Stock on such date.

 

(b)                                 In case the Company shall fix a record date
for the issuance of rights, options or warrants to all holders of Preferred
Stock entitling them to subscribe for or purchase (for a period expiring within
forty-five calendar days after such record date) shares of Preferred Stock (or
shares having substantially the same rights, privileges and preferences as
shares of Preferred Stock (“Equivalent Preferred Stock”)) or securities
convertible into Preferred Stock or Equivalent Preferred Stock at a price per
share of Preferred Stock or per share of Equivalent Preferred Stock (or having a
conversion price per share, if a security convertible into Preferred Stock or
Equivalent Preferred Stock) less than the current market price (as determined
pursuant to Section 11(d)) per share of Preferred Stock on such record date, the
Purchase Price to be in effect after such record date shall be determined by
multiplying the Purchase Price in effect immediately prior to such record date
by a fraction, the numerator of which shall be the sum of the number of shares
of Preferred Stock outstanding on such record date plus the number of shares of
Preferred Stock which the aggregate offering price of the total number of shares
of Preferred Stock and/or Equivalent Preferred Stock so to be offered (and/or
the aggregate initial conversion price of the convertible securities so to be
offered) would purchase at such current market price, and the denominator of
which shall be the number of shares of Preferred Stock outstanding on such
record date plus the number of additional shares of Preferred Stock and/or
Equivalent Preferred Stock to be offered for subscription or purchase (or into
which the convertible securities so to be offered are initially convertible). 
In case such subscription price may be paid by delivery of consideration part or
all of which may be in a form other than cash, the value of such consideration
shall be as determined in good faith by a majority of the Company’s Board of
Directors, whose determination shall be described in a statement filed with the
Rights Agent and shall be binding on the Rights Agent and the holders of the
Rights.  Shares

 

16

--------------------------------------------------------------------------------


 

of Preferred Stock owned by or held for the account of the Company or any
Subsidiary shall not be deemed outstanding for the purpose of any such
computation.  Such adjustment shall be made successively whenever such a record
date is fixed, and in the event that such rights or warrants are not so issued,
the Purchase Price shall be adjusted to be the Purchase Price that would then be
in effect if such record date had not been fixed.

 

(c)                                  In case the Company shall fix a record date
for a distribution to all holders of shares of Preferred Stock (including any
such distribution made in connection with a consolidation or merger in which the
Company is the continuing corporation) of evidences of indebtedness, cash (other
than a regular quarterly cash dividend out of the earnings or retained earnings
of the Company), assets (other than a dividend payable in shares of Preferred
Stock, but including any dividend payable in stock other than Preferred Stock)
or subscription rights or warrants (excluding those referred to in
Section 11(b)), the Purchase Price to be in effect after such record date shall
be determined by multiplying the Purchase Price in effect immediately prior to
such record date by a fraction, the numerator of which shall be the current
market price (as determined pursuant to Section 11(d)) per share of Preferred
Stock on such record date less the fair market value (as determined in good
faith by a majority of the Company’s Board of Directors, whose determination
shall be described in a statement filed with the Rights Agent and shall be
binding on the Rights Agent and the holder of the Rights) of the cash, assets or
evidences of indebtedness so to be distributed or of such subscription rights or
warrants distributable in respect of a share of Preferred Stock and the
denominator of which shall be such current market price (as determined pursuant
to Section 11(d)) per share of Preferred Stock.  Such adjustments shall be made
successively whenever such a record date is fixed, and in the event that such
distribution is not so made, the Purchase Price shall be adjusted to be the
Purchase Price that would have been in effect if such record date had not been
fixed.

 

(d)                                 (i)                                     For
the purpose of any computation hereunder, the “current market price” per share
of Company Common Stock or Common Stock on any date shall be deemed to be the
average of the daily closing prices per share of such shares for the ten
consecutive Trading Days immediately prior to such date; provided, however, that
if prior to the expiration of such requisite ten Trading Day period the issuer
announces either (A) a dividend or distribution on such shares payable in such
shares or securities convertible into such shares (other than the Rights) or
(B) any subdivision, combination or reclassification of such shares, then,
following the ex-dividend date for such dividend or the record date for such
subdivision, as the case may be, the “current market price” shall be properly
adjusted to take into account such event.  The closing price for each day shall
be, if the shares are listed and admitted to trading on a national securities
exchange, as reported in the principal consolidated transaction reporting system
with respect to securities listed on the principal national securities exchange
on which such shares are listed or admitted to trading or, if such shares are
not listed or admitted to trading on any national securities exchange, the last
quoted price or, if not so quoted, the average of the high bid and low asked
prices in the over-the-counter market, as reported by The Nasdaq Stock Market
Consolidated Quotations Service or such other system then in use, or, if on any
such date such shares are not quoted by any such organization, the average of
the closing bid and asked prices as furnished by a professional market maker
making a market in such shares selected by a majority of the Company’s Board of
Directors.  If, on any such date no market maker is making a market in such
shares, the fair value of such shares on such date as determined in good faith
by a majority of the Company’s Board of Directors shall be used.  If

 

17

--------------------------------------------------------------------------------


 

such shares are not publicly held or not so listed or traded, “current market
price” per share shall mean the fair value per share as determined in good faith
by a majority of the Company’s Board of Directors, whose determination shall be
described in a statement filed with the Rights Agent and shall be conclusive for
all purposes.  The term “Trading Day” shall mean, if such shares are listed or
admitted to trading on any national securities exchange, a day on which the
principal national securities exchange on which such shares are listed or
admitted to trading is open for the transaction of business or, if such shares
are not so listed or admitted, a Business Day.

 

(ii)                                  For the purpose of any computation
hereunder, the “current market price” per share of Preferred Stock shall be
determined in the same manner as set forth above for Company Common Stock in
clause (i) of this Section 11 (d) (other than the fourth sentence thereof).  If
the current market price per share of Preferred Stock cannot be determined in
the manner provided above or if the Preferred Stock is not publicly held or
listed or traded in a manner described in clause (i) of this Section 11(d), the
“current market price” per share of Preferred Stock shall be conclusively deemed
to be an amount equal to 1,000 (as such amount may be appropriately adjusted for
such events as stock splits, stock dividends and recapitalizations with respect
to Company Common Stock occurring after the date of this Agreement) multiplied
by the current market price per share of Company Common Stock.  If neither
Company Common Stock nor Preferred Stock is publicly held or so listed or
traded, “current market price” per share of the Preferred Stock shall mean the
fair value per share as determined in good faith by a majority of the Company’s
Board of Directors, whose determination shall be described in a statement filed
with the Rights Agent and shall be binding on the Rights Agent and the holders
of the Rights.  For all purposes of this Agreement, the “current market price”
of a Unit of Preferred Stock shall be equal to the “current market price” of one
share of Preferred Stock divided by 1,000.

 

(e)                                  Anything herein to the contrary
notwithstanding, no adjustment in the Purchase Price shall be required, unless
such adjustment would require an increase or decrease of at least 1% in the
Purchase Price; provided, however, that any adjustments which by reason of this
Section 11 (e) are not required to be made shall be carried forward and taken
into account in any subsequent adjustment.  All calculations under this
Section 11 shall be made to the nearest cent or to the nearest one-hundredth of
a share of Company Common Stock or Common Stock or other share or
hundred-thousandth of a share of Preferred Stock, as the case may be. 
Notwithstanding the first sentence of this Section 11(e), any adjustment
required by this Section 11 shall be made no later than the earlier of (i) three
years from the date of the transaction that mandates such adjustment and
(ii) the Expiration Date.

 

(f)                                    If, as a result of an adjustment made
pursuant to Section 11(a)(ii) or 13(a), the holder of any Right thereafter
exercised shall become entitled to receive any shares of capital stock other
than Preferred Stock, thereafter the number of such other shares so receivable
upon exercise of any Right and the Purchase Price thereof shall be subject to
adjustment from time to time in a manner and on terms as nearly equivalent as
practicable to the provisions with respect to the Preferred Stock contained in
Sections 11(a), (b), (c), (d), (e), (g), (h), (i), (j), (k), (1) and (m), and
the provisions of Sections 7, 9, 10, 13 and 14 with respect to the Preferred
Stock shall apply on like terms to any such other shares.

 

18

--------------------------------------------------------------------------------


 

(g)                                 All Rights originally issued by the Company
subsequent to any adjustment made to the Purchase Price hereunder shall evidence
the right to purchase, at the adjusted Purchase Price, the number of Units of
Preferred Stock (or other securities or amount of cash or combination thereof)
that may be acquired from time to time hereunder upon exercise of the Rights,
all subject to further adjustment as provided herein.

 

(h)                                 Unless the Company shall have exercised its
election as provided in Section 11(i), upon each adjustment of the Purchase
Price as a result of the calculations made in Sections 11 (b) and (c), each
Right outstanding immediately prior to the making of such adjustment shall
thereafter evidence the right to purchase, at the adjusted Purchase Price, that
number of Units of Preferred Stock (calculated to the nearest one
hundred-thousandth of a Unit) obtained by (i) multiplying (x) the number of
Units of Preferred Stock covered by a Right immediately prior to this adjustment
by (y) the Purchase Price in effect immediately prior to such adjustment of the
Purchase Price and (ii) dividing the product so obtained by the Purchase Price
in effect immediately after such adjustment of the Purchase Price.

 

(i)                                     The Company may elect on or after the
date of any adjustment of the Purchase Price to adjust the number of Rights, in
lieu of any adjustment in the number of Units of Preferred Stock that may be
acquired upon the exercise of a Right.  Each of the Rights outstanding after the
adjustment in the number of Rights shall be exercisable for the number of Units
of Preferred Stock for which a Right was exercisable immediately prior to such
adjustment.  Each Right held of record prior to such adjustment of the number of
Rights shall become that number of Rights (calculated to the nearest
hundred-thousandth) obtained by dividing the Purchase Price in effect
immediately prior to adjustment of the Purchase Price by the Purchase Price in
effect immediately after adjustment of the Purchase Price.  The Company shall
make a public announcement of its election to adjust the number of Rights,
indicating the record date for the adjustment, and, if known at the time, the
amount of the adjustment to be made.  This record date may be the date on which
the Purchase Price is adjusted or any day thereafter, but, if the Rights
Certificates have been issued, shall be at least ten days later than the date of
such public announcement.  If Rights Certificates have been issued, upon each
adjustment of the number of Rights pursuant to this Section 11(i), the Company
shall, as promptly as practicable, cause to be distributed to holders of record
of Rights Certificates on such record date Rights Certificates evidencing,
subject to Section 14, the additional Rights to which such holders shall be
entitled as a result of such adjustment, or, at the option of the Company, shall
cause to be distributed to such holders of record in substitution and
replacement for the Rights Certificates held by such holders prior to the date
of adjustment, and upon surrender thereof, if required by the Company, new
Rights Certificates evidencing all the Rights to which such holders shall be
entitled after such adjustment.  Rights Certificates to be so distributed shall
be issued, executed and countersigned in the manner provided for herein (and may
bear, at the option of the Company, the adjusted Purchase Price) and shall be
registered in the names of the holders of record of Rights Certificates on the
record date specified in the public announcement.

 

(j)                                     Irrespective of any adjustment or change
in the Purchase Price or the number of Units of Preferred Stock issuable upon
the exercise of the Rights, the Rights Certificates theretofore and thereafter
issued may continue to express the Purchase Price per Unit

 

19

--------------------------------------------------------------------------------


 

and the number of Units of Preferred Stock that were expressed in the Initial
Rights Certificates issued hereunder without prejudice to any such adjustment or
change.

 

(k)                                  Before taking any action that would cause
an adjustment reducing the Purchase Price below the then-par value of the number
of Units of Preferred Stock issuable upon exercise of the Rights, the Company
shall take any corporate action that may, in the opinion of its counsel, be
necessary in order that the Company may validly and legally issue such fully
paid and non-assessable number of Units of Preferred Stock at such adjusted
Purchase Price.

 

(l)                                     In any case in which this Section 11
shall require that an adjustment in the Purchase Price be made effective as of a
record date for a specified event, the Company may elect to defer until the
occurrence of such event the issuance to the holder of any Right exercised after
such record date of that number of Units of Preferred Stock and shares of other
capital stock or securities of the Company, if any, issuable upon such exercise
over and above the number of Units of Preferred Stock and shares of other
capital stock or securities of the Company, if any, issuable upon such exercise
on the basis of the Purchase Price in effect prior to such adjustment; provided,
however, that the Company shall deliver to such holder a due bill or other
appropriate instrument evidencing such holder’s right to receive such additional
shares (fractional or otherwise) or securities upon the occurrence of the event
requiring such adjustment.

 

(m)                               Anything in this Section 11 to the contrary
notwithstanding, the Company shall be entitled to make such reductions in the
Purchase Price, in addition to those adjustments expressly required by this
Section 11, as and to the extent that in their good faith judgment a majority of
the Company’s Board of Directors shall determine to be advisable in order that
any (i) consolidation or subdivision of the Preferred Stock, (ii) issuance
wholly for cash or any shares of Preferred Stock at less than the current market
price, (iii) issuance wholly for cash of shares of Preferred Stock or securities
that by their terms are convertible into or exchangeable for shares of Preferred
Stock, (iv) stock dividends or (v) issuance of rights, options or warrants
referred to in this Section 11, hereafter made by the Company to holders of its
Preferred Stock, shall not be taxable to such holders or shall reduce the taxes
payable by such holders.

 

(n)                                 The Company shall not, at any time after the
Distribution Date, (i) consolidate with any other Person (other than a
Subsidiary of the Company in a transaction that complies with Section 11(o)),
(ii) merge with or into any other Person (other than a Subsidiary of the Company
in a transaction that complies with Section 11(o)), or (iii) sell or transfer
(or permit any Subsidiary to sell or transfer), in one transaction, or a series
of transactions, assets or earning power aggregating more than 50% of the assets
or earning power of the Company and its Subsidiaries (taken as a whole) to any
other Person or Persons (other than the Company and/or any of its Subsidiaries
in one or more transactions each of which complies with Section 11(o)), if (x)
at the time of or immediately after such consolidation, merger or sale there are
any rights, warrants or other instruments or securities outstanding or
agreements in effect that would substantially diminish or otherwise eliminate
the benefits intended to be afforded by the Rights or (y) prior to,
simultaneously with or immediately after such consolidation, merger or sale, the
Person that constitutes, or would constitute, the “Principal Party” for purposes
of Section 13(a) shall have distributed or otherwise transferred to its
stockholders or other Persons holding an equity interest in such Person Rights
previously owned by such Person or any of its Affiliates

 

20

--------------------------------------------------------------------------------


 

and Associates; provided, however, that this Section 11(n) shall not affect the
ability of any Subsidiary of the Company to consolidate with, merge with or
into, or sell or transfer assets or earning power to, any other Subsidiary of
the Company.

 

(o)                                 After the Distribution Date, the Company
shall not, except as permitted by Section 23 or Section 26, take (or permit any
Subsidiary to take) any action, if at the time such action is taken it is
reasonably foreseeable that such action will diminish substantially or otherwise
eliminate the benefits intended to be afforded by the Rights.

 

(p)                                 Anything in this Agreement to the contrary
notwithstanding, in the event that the Company shall at any time after the
Rights Dividend Declaration Date and prior to the Distribution Date (i) declare
a dividend on the outstanding shares of Company Common Stock payable in shares
of Company Common Stock, (ii) subdivide the outstanding shares of Company Common
Stock, (iii) combine the outstanding shares of Company Common Stock into a
smaller number of shares, or (iv) issue any shares of its capital stock in a
reclassification of Company Common Stock (including any such reclassification in
connection with a consolidation or merger in which the Company is the continuing
or surviving corporation), the number of Rights associated with each share of
Company Common Stock then outstanding, or issued or delivered thereafter but
prior to the Distribution Date, shall be proportionately adjusted, so that the
number of Rights thereafter associated with each share of Company Common Stock
following any such event shall equal the result obtained by multiplying the
number of Rights associated with each share of Company Common Stock immediately
prior to such event by a fraction the numerator of which shall be the total
number of shares of Company Common Stock outstanding immediately prior to the
occurrence of the event and the denominator of which shall be the total number
of shares of Company Common Stock outstanding immediately following the
occurrence of such event.

 

SECTION 12.  Certificate of Adjusted Purchase Price or Number of Shares. 
Whenever an adjustment is made as provided in Section 11 or Section 13, the
Company shall (a) promptly prepare a certificate setting forth such adjustment
and a brief statement of the facts accounting for such adjustment, (b) promptly
file with the Rights Agent, and with each transfer agent for the Preferred Stock
and the Company Common Stock, a copy of such certificate, and (c) mail a brief
summary thereof to each holder of a Rights Certificate (or, if prior to the
Distribution Date, to each holder of a certificate evidencing shares of Company
Common Stock) in accordance with Section 25.  The Rights Agent shall be fully
protected in relying on any such certificate and on any adjustment therein
contained and shall not be deemed to have knowledge of any such adjustment
unless and until it shall have received such certificate.

 

SECTION 13.  Consolidation, Merger or Sale or Transfer of Assets or Earning
Power.  (a)  In the event that, following the Stock Acquisition Date, directly
or indirectly, either (x) the Company shall consolidate with, or merge with and
into, any other Person (other than a Subsidiary of the Company in a transaction
that complies with Section 11(o)), and the Company shall not be the continuing
or surviving corporation of such consolidation or merger, (y) any Person (other
than a Subsidiary of the Company in a transaction that complies with
Section 11(o)) shall consolidate with, or merge with or into, the Company, and
the Company shall be the continuing or surviving corporation of such
consolidation or merger and, in connection with such consolidation or merger,
all or part of the outstanding shares of Company

 

21

--------------------------------------------------------------------------------


 

Common Stock shall be converted into or exchanged for stock or other securities
of any other Person or cash or any other property, or (z) the Company shall sell
or otherwise transfer (or one or more of its Subsidiaries shall sell or
otherwise transfer) to any Person or Persons (other than the Company or any of
its Subsidiaries in one or more transactions each of which complies with
Section 11(o)), in one or more transactions, assets or earning power aggregating
more than 50% of the assets or earning power of the Company and its
Subsidiaries, taken as a whole (any such event described in clause (x), (y) or
(z) being a “Section 13 Event”), then, and in each such case, proper provision
shall be made so that: (i) each holder of a Right, except as provided in
Section 7(e), shall thereafter have the right to receive, upon the exercise
thereof at the then current Purchase Price, such number of validly authorized
and issued, fully paid and non-assessable shares of Common Stock of the
Principal Party, which shares shall not be subject to any liens, encumbrances,
rights of first refusal, transfer restrictions or other adverse claims, as shall
be equal to the result obtained by (1) multiplying the then current Purchase
Price by the number of Units of Preferred Stock for which a Right is exercisable
immediately prior to the first occurrence of a Section 13 Event (or, if a
Section 11(a)(ii) Event has occurred prior to the first occurrence of a
Section 13 Event, multiplying the number of such Units for which a Right would
be exercisable hereunder but for the occurrence of such Section 11(a)(ii) Event
by the Purchase Price that would be in effect hereunder but for such first
occurrence) and (2) dividing that product (which, following the first occurrence
of a Section 13 Event, shall be the “Purchase Price” for all purposes of this
Agreement) by 50% of the current market price (determined pursuant to
Section 11(d)) per share of the Common Stock of such Principal Party on the date
of consummation of such Section 13 Event; (ii) such Principal Party shall
thereafter be liable for, and shall assume, by virtue of such Section 13 Event,
all the obligations and duties of the Company pursuant to this Agreement;
(iii) the term “Company” shall, for all purposes of this Agreement, thereafter
be deemed to refer to such Principal Party, it being specifically intended that
the provisions of Section 11 shall apply only to such Principal Party following
the first occurrence of a Section 13 Event; (iv) such Principal Party shall take
such steps (including, but not limited to, the reservation of a sufficient
number of shares of its Common Stock) in connection with the consummation of any
such transaction as may be necessary to ensure that the provisions of this
Agreement shall thereafter be applicable to its shares of Common Stock
thereafter deliverable upon the exercise of the Rights; and (v) the provisions
of Section 11(a)(ii) shall be of no further effect following the first
occurrence of any Section 13 Event.

 

(b)                                 “Principal Party” shall mean:

 

(i)                                     in the case of any transaction described
in clause (x) or (y) of the first sentence of Section 13(a), (A) the Person that
is the issuer of any securities into which shares of Company Common Stock are
converted in such merger or consolidation, or, if there is more than one such
issuer, the issuer of Common Stock that has the highest aggregate current market
price (determined pursuant to Section 1l(d)) and (B) if no securities are so
issued, the Person that is the other party to such merger or consolidation, or,
if there is more than one such Person, the Person the Common Stock of which has
the highest aggregate current market price (determined pursuant to
Section 11(d)); and

 

(ii)                                  in the case of any transaction described
in clause (z) of the first sentence of Section 13(a), the Person that is the
party receiving the largest portion of the assets or earning power transferred
pursuant to such transaction or transactions, or, if

 

22

--------------------------------------------------------------------------------


 

each Person that is a party to such transaction or transactions receives the
same portion of the assets or earning power transferred pursuant to such
transaction or transactions or if the Person receiving the largest portion of
the assets or earning power cannot be determined, whichever Person the Common
Stock of which has the highest aggregate current market price (determined
pursuant to Section 11(d)); provided, however, that in any such case, (1) if the
Common Stock of such Person is not at such time and has not been continuously
over the preceding twelve-month period registered under Section 12 of the
Exchange Act (“Registered Common Stock”), or such Person is not a corporation,
and such Person is a direct or indirect Subsidiary of another Person that has
Registered Common Stock outstanding, “Principal Party” shall refer to such other
Person; (2) if the Common Stock of such Person is not Registered Common Stock or
such Person is not a corporation, and such Person is a direct or indirect
Subsidiary of another Person but is not a direct or indirect Subsidiary of
another Person that has Registered Common Stock outstanding, “Principal Party”
shall refer to the ultimate parent entity of such first-mentioned Person; (3) if
the Common Stock of such Person is not Registered Common Stock or such Person is
not a corporation, and such Person is directly or indirectly controlled by more
than one Person, and one or more of such other Persons has Registered Common
Stock outstanding, “Principal Party” shall refer to whichever of such other
Persons is the issuer of the Registered Common Stock having the highest
aggregate current market price (determined pursuant to Section 11(d)); and
(4) if the Common Stock of such Person is not Registered Common Stock or such
Person is not a corporation, and such Person is directly or indirectly
controlled by more than one Person, and none of such other Persons have
Registered Common Stock outstanding, “Principal Party” shall refer to whichever
ultimate parent entity is the corporation having the greatest stockholders’
equity or, if no such ultimate parent entity is a corporation, shall refer to
whichever ultimate parent entity is the entity having the greatest net assets.

 

(c)                                  The Company shall not consummate any such
consolidation, merger, sale or transfer unless the Principal Party shall have a
sufficient number of authorized shares of its Common Stock that have not been
issued or reserved for issuance to permit the exercise in full of the Rights in
accordance with this Section 13, and unless prior thereto the Company and such
Principal Party shall have executed and delivered to the Rights Agent a
supplemental agreement providing for the terms set forth in paragraphs (a) and
(b) of this Section 13 and further providing that the Principal Party will:

 

(i)                                     (A) file on an appropriate form, as soon
as practicable following the execution of such agreement, a registration
statement under the Securities Act with respect to the Common Stock that may be
acquired upon exercise of the Rights, (B) cause such registration statement to
remain effective (and to include a prospectus complying with the requirements of
the Securities Act) until the Expiration Date, and (C) as soon as practicable
following the execution of such agreement take such action as may be required to
ensure that any acquisition of such Common Stock upon the exercise of the Rights
complies with any applicable state securities or “blue sky” laws; and

 

(ii)                                  deliver to holders of the Rights
historical financial statements for the Principal Party and each of its
Affiliates that comply in all respects with the requirements for registration on
Form 10 under the Exchange Act.

 

23

--------------------------------------------------------------------------------


 

(d)                                 In case the Principal Party that is to be a
party to a transaction referred to in this Section 13 has a provision in any of
its authorized securities or in its Certificate of Incorporation or By-laws or
other instrument governing its corporate affairs, which provision would have the
effect of (i) causing such Principal Party to issue, in connection with, or as a
consequence of, the consummation of a transaction referred to in this
Section 13, shares of Common Stock of such Principal Party at less than the then
current market price per share (determined pursuant to Section 11(d)) or
securities exercisable for, or convertible into, Common Stock of such Principal
Party at less than such then current market price (other than to holders of
Rights pursuant to this Section 13) or (ii) providing for any special payment,
tax or similar provisions in connection with the issuance of the Common Stock of
such Principal Party pursuant to the provisions of this Section 13, then, in
such event, the Company shall not consummate any such transaction unless prior
thereto the Company and such Principal Party shall have executed and delivered
to the Rights Agent a supplemental agreement providing that the provision in
question of such Principal Party shall have been cancelled, waived or amended,
or that the authorized securities shall be redeemed, so that the applicable
provision will have no effect in connection with, or as a consequence of, the
consummation of the proposed transaction.

 

(e)                                  The provisions of this Section 13 shall
similarly apply to successive mergers or consolidations or sales or other
transfers.  In the event that a Section 13 Event shall occur at any time after
the occurrence of a Section 11(a)(ii) Event, the Rights that have not
theretofore been exercised shall thereafter become exercisable in the manner
described in Section 13(a).

 

SECTION 14.  Fractional Rights and Fractional Shares.  (a)  The Company shall
not be required to issue fractions of Rights or to distribute Rights
Certificates that evidence fractional Rights.  In lieu of such fractional
Rights, there shall be paid to the Persons to which such fractional Rights would
otherwise be issuable, an amount in cash equal to such fraction of the market
value of a whole Right.  For purposes of this Section 14(a), the market value of
a whole Right shall be the closing price of the Rights for the Trading Day
immediately prior to the date on which such fractional Rights would have been
otherwise issuable.  The closing price of the Rights for any day shall be, if
the Rights are listed or admitted to trading on a national securities exchange,
as reported in the principal consolidated transaction reporting system with
respect to securities listed on the principal national securities exchange on
which the Rights are listed or admitted to trading or, if the Rights are not
listed or admitted to trading on any national securities exchange, the last
quoted price or, if not so quoted, the average of the high bid and low asked
prices in the over-the-counter market, as reported by The Nasdaq Stock Market
Consolidated Quotations Service or such other system then in use or, if on any
such date the Rights are not quoted by any such organization, the average of the
closing bid and asked prices as furnished by a professional market maker making
a market in the Rights selected by a majority of the Company’s Board of
Directors.  If on any such date no such market maker is making a market in the
Rights, the fair value of the Rights on such date as determined in good faith by
a majority of the Company’s Board of Directors shall be used and such
determination shall be described in a statement filed with the Rights Agent and
shall be conclusive for all purposes.

 

(b)                                 The Company shall not be required to issue
fractions of shares of Preferred Stock (other than fractions that are integral
multiples of one one-thousandth of a share of Preferred Stock) upon exercise of
the Rights or to distribute certificates that evidence such

 

24

--------------------------------------------------------------------------------


 

fractional shares of Preferred Stock (other than fractions that are integral
multiples of one one-thousandth of a share of Preferred Stock).  In lieu of such
fractional shares of Preferred Stock that are not integral multiples of one
one-thousandth of a share, the Company may pay to the registered holders of
Rights Certificates at the time such Rights are exercised as herein provided an
amount in cash equal to the same fraction of the then current market price of a
share of Preferred Stock on the day of exercise, determined in accordance with
Section 11(d).

 

(c)                                  The holder of a Right by the acceptance of
such Right expressly waives any right to receive any fractional Rights or any
fractional shares upon exercise of a Right, except as permitted by this
Section 14.

 

SECTION 15.  Rights of Action.  All rights of action in respect of this
Agreement, other than rights of action vested in the Rights Agent pursuant to
Section 18, are vested in the respective registered holders of the Rights
Certificates (and, prior to the Distribution Date, the registered holders of
certificates evidencing shares of Company Common Stock); and any registered
holder of a Rights Certificate (or, prior to the Distribution Date, of a
certificate evidencing shares of Company Common Stock), without the consent of
the Rights Agent or of the holder of any other Rights Certificate (or, prior to
the Distribution Date, of a certificate evidencing shares of Company Common
Stock), may, on such registered holder’s own behalf and for such registered
holder’s own benefit, enforce, and may institute and maintain any suit, action
or proceeding against the Company or any other Person to enforce, or otherwise
act in respect of, such registered holder’s right to exercise the Rights
evidenced by such Rights Certificate in the manner provided in such Rights
Certificate and in this Agreement.  Without limiting the foregoing or any
remedies available to the holders of Rights, it is specifically acknowledged
that the holders of Rights would not have an adequate remedy at law for any
breach of this Agreement and shall be entitled to specific performance of the
obligations hereunder and injunctive relief against actual or threatened
violations of the obligations hereunder of any Person subject to this Agreement.

 

SECTION 16.  Agreement of Rights Holders.  Every holder of a Right by accepting
the same consents and agrees with the Company and the Rights Agent and with
every other holder of a Right that:

 

(a)                                  prior to the Distribution Date, the Rights
will be transferable only in connection with the transfer of Company Common
Stock;

 

(b)                                 after the Distribution Date, the Rights
Certificates are transferable only on the registry books of the Rights Agent if
surrendered at the office of the Rights Agent designated for such purposes, duly
endorsed or accompanied by a proper instrument of transfer and with the
appropriate forms and certificates duly executed;

 

(c)                                  subject to Section 6(a) and Section 7(f),
the Company and the Rights Agent may deem and treat the Person in whose name a
Rights Certificate (or, prior to the Distribution Date, the associated Company
Common Stock certificate) is registered as the absolute owner thereof and of the
Rights evidenced thereby (notwithstanding any notations of ownership or writing
on the Rights Certificates or the associated Company Common Stock certificate
made by anyone other than the Company or the Rights Agent) for all purposes

 

25

--------------------------------------------------------------------------------


 

whatsoever, and neither the Company nor the Rights Agent, subject to the last
sentence of Section 7(e), shall be affected by any notice to the contrary; and

 

(d)                                 notwithstanding anything in this Agreement
to the contrary, neither the Company nor the Rights Agent shall have any
liability to any holder of a Right or any other Person as a result of its
inability to perform any of its obligations under this Agreement by reason of
any preliminary or permanent injunction or other order, decree, judgment or
ruling issued by a court of competent jurisdiction or by a governmental,
regulatory or administrative agency or commission, or any statute, rule,
regulation or executive order promulgated or enacted by any governmental
authority, prohibiting or otherwise restraining performance of such obligation;
provided, however, that the Company must use its best efforts to have any such
order, decree, judgment or ruling lifted or otherwise overturned as promptly as
practicable.

 

SECTION 17.  Rights Certificate Holder Not Deemed a Stockholder.  No holder, as
such, of any Rights Certificate shall be entitled to vote, receive dividends or
be deemed for any purpose the holder of the number of shares of Preferred Stock
or any other securities of the Company that may at any time be issuable on the
exercise of the Rights evidenced thereby, nor shall anything contained herein or
in any Rights Certificate be construed to confer upon the holder of any Rights
Certificate, as such, any of the rights of a stockholder of the Company or any
right to vote for the election of directors or upon any matter submitted to
stockholders at any meeting thereof, or to give or withhold consent to any
corporate action, or, except as provided in Section 24, to receive notice of
meetings or other actions affecting stockholders, or to receive dividends or
subscription rights, or otherwise.

 

SECTION 18.  Concerning the Rights Agent.  (a) The Company agrees to pay to the
Rights Agent reasonable compensation for all services rendered by it hereunder
and, from time to time, on demand of the Rights Agent, its reasonable expenses,
including reasonable fees and disbursements of its counsel, incurred in
connection with the execution and administration of this Agreement and the
exercise and performance of its duties hereunder.  The Company shall indemnify
the Rights Agent for, and hold it harmless against, any loss, liability or
expense, incurred without negligence, bad faith or willful misconduct on the
part of the Rights Agent, for anything done or omitted by the Rights Agent in
connection with the acceptance and administration of this Agreement, including
the costs and expenses of defending against any claim of liability hereunder.

 

(b)                                 The Rights Agent shall be protected and
shall incur no liability for or in respect of any action taken, suffered or
omitted by it in connection with its administration of this Agreement in
reliance upon any Rights Certificate or certificate or depositary receipt for
Preferred Stock or for other securities of the Company, instrument of assignment
or transfer, power of attorney, endorsement, affidavit, letter, notice,
direction, consent, certificate, statement or other paper or document believed
by it to be genuine and to have been signed, executed and, where necessary,
verified or acknowledged by the proper Person or Persons.

 

SECTION 19.  Merger or Consolidation or Change of Name of Rights Agent.  (a) 
Any corporation into which the Rights Agent or any successor Rights Agent may be
merged or with which it may be consolidated, or any corporation resulting from
any merger or consolidation to which the Rights Agent or any successor Rights
Agent shall be a party, or any

 

26

--------------------------------------------------------------------------------


 

corporation succeeding to the corporate trust or shareholder services business
of the Rights Agent or any successor Rights Agent, shall be the successor to the
Rights Agent under this Agreement without the execution or filing of any
document or any further act on the part of any of the parties hereto; provided
that such corporation would be eligible for appointment as a successor Rights
Agent under the provisions of Section 21.  In case at the time such successor
Rights Agent shall succeed to the agency created by this Agreement, any of the
Rights Certificates shall have been countersigned but not delivered, any such
successor Rights Agent may adopt the countersignature of a predecessor Rights
Agent and deliver such Rights Certificates so countersigned; and in case at that
time any of the Rights Certificates shall not have been countersigned, any
successor Rights Agent may countersign such Rights Certificates either in the
name of the predecessor or in the name of the successor Rights Agent; and in all
such cases such Rights Certificates shall have the full force provided in the
Rights Certificates and in this Agreement.

 

(b)                                 In case at any time the name of the Rights
Agent shall be changed and at such time any of the Rights Certificates shall
have been countersigned but not delivered, the Rights Agent may adopt the
countersignature under its prior name and deliver Rights Certificates so
countersigned; and in case at that time any of the Rights Certificates shall not
have been countersigned, the Rights Agent may countersign such Rights
Certificates either in its prior name or in its changed name; and in all such
cases such Rights Certificates shall have the full force provided in the Rights
Certificates and in this Agreement.

 

SECTION 20.  Duties of Rights Agent.  The Rights Agent undertakes the duties and
obligations imposed by this Agreement upon the following terms and conditions,
by all of which the Company and the holders of Rights Certificates, by their
acceptance thereof, shall be bound:

 

(a)                                  The Rights Agent may consult with legal
counsel (who may be legal counsel for the Company), and the opinion of such
counsel shall be full and complete authorization and protection to the Rights
Agent as to any action taken or omitted by it in good faith and in accordance
with such opinion.

 

(b)                                 Whenever in the performance of its duties
under this Agreement the Rights Agent shall deem it necessary or desirable that
any fact or matter (including, without limitation, the identity of any Acquiring
Person and the determination of “current market price”) be proved or established
by the Company prior to taking or suffering any action hereunder, such fact or
matter (unless other evidence in respect thereof be specified herein) may be
deemed to be conclusively proved and established by a certificate signed by the
Chairman of the Board, the Vice Chairman, the President, any Vice President, the
Treasurer, any Assistant Treasurer, the Secretary or any Assistant Secretary of
the Company and delivered to the Rights Agent; and such certificate shall be
full authorization to the Rights Agent for any action taken or suffered in good
faith by it under the provisions of this Agreement in reliance upon such
certificate.

 

(c)                                  The Rights Agent shall be liable hereunder
only for its own negligence, bad faith or willful misconduct.

 

27

--------------------------------------------------------------------------------


 

(d)                                 The Rights Agent shall not be liable for or
by reason of any of the statements of fact or recitals contained in this
Agreement or in the Rights Certificates or be required to verify the same
(except as to its countersignature on such Rights Certificates), but all such
statements and recitals are and shall be deemed to have been made by the Company
only.

 

(e)                                  The Rights Agent shall not have any
responsibility for the validity of this Agreement or the execution and delivery
hereof (except the due execution and delivery hereof by the Rights Agent) or for
the validity or execution of any Rights Certificate (except its countersignature
thereof); nor shall it be responsible for any breach by the Company of any
covenant or failure by the Company to satisfy conditions contained in this
Agreement or in any Rights Certificate; nor shall it be responsible for any
adjustment required under the provisions of Section 11 or Section 13 or for the
manner, method or amount of any such adjustment or the ascertaining of the
existence of facts that would require any such adjustment (except with respect
to the exercise of Rights evidenced by Rights Certificates after receipt by the
Rights Agent of the certificate describing any such adjustment contemplated by
Section 12); nor shall it by any act hereunder be deemed to make any
representation or warranty as to the authorization or reservation of any shares
of Preferred Stock or any other securities to be issued pursuant to this
Agreement or any Rights Certificate or as to whether any shares of Preferred
Stock or any other securities will, when so issued, be validly authorized and
issued, fully paid and non-assessable.

 

(f)                                    The Company shall perform, execute,
acknowledge and deliver or cause to be performed, executed, acknowledged and
delivered all such further acts, instruments and assurances as may reasonably be
required by the Rights Agent for the performance by the Rights Agent of its
duties under this Agreement.

 

(g)                                 The Rights Agent is hereby authorized and
directed to accept instructions with respect to the performance of its duties
hereunder from the Chairman of the Board, the Vice Chairman, the President, any
Vice President, the Secretary, any Assistant Secretary, the Treasurer or any
Assistant Treasurer of the Company, and to apply to such officers for advice or
instructions in connection with its duties, and it shall not be liable for any
action taken or suffered to be taken by it in good faith in accordance with
instructions of any such officer.  Any application by the Rights Agent for
written instructions from the Company may, at the option of the Rights Agent,
set forth in writing any action proposed to be taken or omitted by the Rights
Agent under this Rights Agreement and the date on and/or after which such action
shall be taken or such omission shall be effective.  The Rights Agent shall not
be liable for any action taken by, or omission of, the Rights Agent in
accordance with a proposal included in any such application on or after the date
specified in such application (which date shall not be less than five Business
Days after the date any such officer of the Company actually receives such
application, unless any such officer shall have consented in writing to an
earlier date) unless, prior to taking any such action (or the effective date in
the case of an omission), the Rights Agent shall have received written
instructions in response to such application specifying the action to be taken
or omitted.

 

(h)                                 The Rights Agent and any stockholder,
director, officer or employee of the Rights Agent may buy, sell or deal in any
of the Rights or other securities of the Company or become peculiarly interested
in any transaction in which the Company may be interested, or contract with or
lend money to the Company or otherwise act as fully and freely as though it

 

28

--------------------------------------------------------------------------------


 

were not Rights Agent under this Agreement.  Nothing herein shall preclude the
Rights Agent from acting in any other capacity for the Company or for any other
Person.

 

(i)                                     The Rights Agent may execute and
exercise any of the rights or powers hereby vested in it or perform any duty
hereunder either itself or by or through its attorneys or agents.

 

(j)                                     No provision of this Agreement shall
require the Rights Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties or in the exercise
of its rights hereunder if the Rights Agent shall have reasonable grounds for
believing that repayment of such funds or adequate indemnification against such
risk or liability is not reasonably assured to it.

 

(k)                                  If, with respect to any Rights Certificate
surrendered to the Rights Agent for exercise or transfer, the certificate
attached to the form of assignment or form of election to purchase, as the case
may be, has either not been completed, not signed or indicates an affirmative
response to clause 1 and/or 2 thereof, the Rights Agent shall not take any
further action with respect to such requested exercise or transfer without first
consulting with the Company.  If such certificate has been completed and signed
and shows a negative response to clauses 1 and 2 of such certificate, unless
previously instructed otherwise in writing by the Company (which instructions
may impose on the Rights Agent additional ministerial responsibilities, but no
discretionary responsibilities), the Rights Agent may assume without further
inquiry that the Rights Certificate is not owned by a person described in
Section 4(b) or Section 7(e) and shall not be charged with any knowledge to the
contrary.

 

SECTION 21.  Change of Rights Agent.  The Rights Agent or any successor Rights
Agent may resign and be discharged from its duties under this Agreement upon
thirty days’ prior notice in writing mailed to the Company, and to each transfer
agent of the Preferred Stock and the Company Common Stock, by registered or
certified mail, and to the holders of the Rights Certificates (or certificates
for the Company Common Stock prior to the Distribution Date) by first-class
mail.  The Company may remove the Rights Agent or any successor Rights Agent
upon thirty days’ prior notice in writing, mailed to the Rights Agent or
successor Rights Agent, as the case may be, and to each transfer agent of the
Preferred Stock and the Company Common Stock, by registered or certified mail,
and to the holders of the Rights Certificates (or certificates for the Company
Common Stock prior to the Distribution Date) by first-class mail.  If the Rights
Agent shall resign or be removed or shall otherwise become incapable of acting,
the Company shall appoint a successor to the Rights Agent.  If the Company shall
fail to make such appointment within a period of thirty days after giving notice
of such removal or after it has been notified in writing of such resignation or
incapacity by the resigning or incapacitated Rights Agent or by the holder of a
Rights Certificate or, prior to the Distribution Date, the holder of a
certificate for the Company Common Stock (who shall, with such notice, submit
such holder’s Rights Certificate or certificate for Company Common Stock, as the
case may be, for inspection by the Company), then any registered holder of any
Rights Certificate or, prior to the Distribution Date, the holder of a
certificate for the Company Common Stock may apply to any court of competent
jurisdiction for the appointment of a new Rights Agent.  Any successor Rights
Agent, whether appointed by the Company or by such a court, shall be (a) a
corporation organized and doing business under the laws of the United States or
any state of the United

 

29

--------------------------------------------------------------------------------


 

States in good standing, shall be authorized to do business as a banking
institution in the State of Nevada, shall be authorized under such laws to
exercise corporate trust or stock transfer powers, shall be subject to
supervision or examination by federal or state authorities and shall have at the
time of its appointment as Rights Agent a combined capital and surplus of at
least $100,000,000 or (b) an Affiliate of a corporation described in clause
(a).  After appointment, the successor Rights Agent shall be vested with the
same powers, rights, duties and responsibilities as if it had been originally
named as Rights Agent without further act or deed; but the predecessor Rights
Agent shall deliver and transfer to the successor Rights Agent any property at
the time held by it hereunder, and execute and deliver any further assurance,
conveyance, act or deed necessary for the purpose.  Not later than the effective
date of any such appointment, the Company shall file notice thereof in writing
with the predecessor Rights Agent and each transfer agent of the Preferred Stock
and the Company Common Stock, and mail a notice thereof in writing to the
registered holders of the Rights Certificates (or certificates for the Company
Common Stock prior to the Distribution Date).  Failure to give any notice
provided for in this Section 21, however, or any defect therein, shall not
affect the legality or validity of the resignation or removal of the Rights
Agent or the appointment of the successor Rights Agent.

 

SECTION 22.  Issuance of New Rights Certificates.  Notwithstanding any of the
provisions of this Agreement or the Rights to the contrary, the Company may, at
its option, issue new Rights Certificates evidencing Rights in such form as may
be approved by a majority of the Company’s Board of Directors to reflect any
adjustment or change made in accordance with the provisions of this Agreement in
the Purchase Price or the number or kind or class of shares or other securities
or property that may be acquired upon exercise of the Rights.  In addition, in
connection with the issuance or sale of shares of Company Common Stock following
the Distribution Date and prior to the Expiration Date, the Company (a) shall,
with respect to shares of Company Common Stock so issued or sold pursuant to the
exercise of stock options or under any employee plan or arrangement, or upon the
exercise, conversion or exchange of securities hereinafter issued by the
Company, and (b) may, in any other case, if deemed necessary or appropriate by a
majority of the Company’s Board of Directors, issue Rights Certificates
evidencing the appropriate number of Rights in connection with such issuance or
sale; provided, however, that (i) no such Rights Certificate shall be issued if,
and to the extent that, the Company shall be advised by counsel that such
issuance would create a significant risk of material adverse tax consequences to
the Company or the Person to whom such Rights Certificate would be issued and
(ii) no such Rights Certificate shall be issued if, and to the extent that,
appropriate adjustment shall otherwise have been made in lieu of the issuance
thereof.

 

SECTION 23.  Redemption and Termination.  (a)  Subject to Section 28, the
Company may, at its option, by action of a majority of the Company’s Board of
Directors, at any time prior to the earlier of (i) the Close of Business on the
tenth day following the Stock Acquisition Date or (ii) the Final Expiration
Date, redeem all but not less than all of the then outstanding Rights at a
redemption price of $0.01 per Right, as such amount may be appropriately
adjusted to reflect any stock split, stock dividend or similar transaction
occurring after the date hereof (such redemption price being the “Redemption
Price”), and the Company may, at its option, by action of a majority of the
Company’s Board of Directors, pay the Redemption Price either in shares of
Company Common Stock (based on the current market price, determined in
accordance with Section 11(d), of the shares of Company Common Stock at the time
of redemption) or cash. 

 

30

--------------------------------------------------------------------------------


 

Subject to the foregoing, the redemption of the Rights may be made effective at
such time, on such basis and with such conditions as the Board of Directors in
its sole discretion may establish.

 

(b)                                 Immediately upon the action of a majority of
the Company’s Board of Directors ordering the redemption of the Rights, evidence
of which shall be filed with the Rights Agent, and without any further action
and without any notice, the right to exercise the Rights will terminate and the
only right thereafter of the holders of Rights shall be to receive the
Redemption Price for each Right so held.  Promptly after the action of a
majority of the Company’s Board of Directors ordering the redemption of the
Rights, the Company shall give notice of such redemption to the Rights Agent and
the holders of the then outstanding Rights by mailing such notice to all such
holders at each holder’s last address as it appears upon the registry books of
the Rights Agent or, prior to the Distribution Date, on the registry books of
the transfer agent for Company Common Stock.  Any notice that is mailed in the
manner herein provided shall be deemed given, whether or not the holder receives
the notice.  Each such notice of redemption will state the method by which the
payment of the Redemption Price will be made.

 

SECTION 24.  Notice of Certain Events.  (a)  In case the Company shall propose,
at any time after the Distribution Date, (i) to pay any dividend payable in
stock of any class to the holders of Preferred Stock or to make any other
distribution to the holders of Preferred Stock (other than a regular quarterly
cash dividend out of earnings or retained earnings of the Company), (ii) to
offer to the holders of Preferred Stock rights or warrants to subscribe for or
to purchase any additional shares of Preferred Stock or shares of stock of any
class or any other securities, rights or options, (iii) to effect any
reclassification of the Preferred Stock (other than a reclassification involving
only the subdivision of outstanding shares of Preferred Stock), (iv) to effect
any consolidation or merger into or with any other Person (other than a
Subsidiary of the Company in a transaction that complies with Section 11(o)), or
to effect any sale or other transfer (or to permit one or more of its
Subsidiaries to effect any sale or other transfer), in one or more transactions,
of more than 50% of the assets or earning power of the Company and its
Subsidiaries (taken as a whole) to any other Person or Persons (other than the
Company and/or any of its Subsidiaries in one or more transactions each of which
complies with Section 11(o)) or (v) to effect the liquidation, dissolution or
winding up of the Company, then, in each such case, the Company shall give to
each holder of a Rights Certificate (or, prior to the Distribution Date, to each
holder of certificates for Company Common Stock), to the extent feasible and in
accordance with Section 25, a notice of such proposed action, which shall
specify the record date for the purposes of such stock dividend, distribution of
rights or warrants, or the date on which such reclassification, consolidation,
merger, sale, transfer, liquidation, dissolution or winding up is to take place
and the date of participation therein by the holders of the shares of Preferred
Stock, if any such date is to be fixed, and such notice shall be so given in the
case of any action covered by clause (i) or (ii) above at least 20 days prior to
the record date for determining holders of the shares of Preferred Stock for
purposes of such action, and in the case of any such other action, at least 20
days prior to the date of the taking of such proposed action or the date of
participation therein by the holders of the shares of Preferred Stock, whichever
shall be the earlier; provided, however, that no such notice shall be required
pursuant to this Section 24 if any Subsidiary of the Company effects a
consolidation or merger with or into, or effects a sale or other transfer of
assets or earning power to, any other Subsidiary of the Company.

 

31

--------------------------------------------------------------------------------


 

(b)                                 In case any of the events set forth in
Section 11(a)(ii) shall occur, then, in any such case, the Company shall as soon
as practicable thereafter give to each holder of a Rights Certificate, to the
extent feasible and in accordance with Section 25, a notice of the occurrence of
such event, which shall specify the event and the consequences of the event to
holders of Rights under Section 11(a)(ii).

 

SECTION 25.  Notices.  All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing and mailed or
sent or delivered (including by facsimile or electronic mail transmission, if
confirmed with a copy delivered by an overnight receipted delivery service), if
to the Company, at its address at:

 

Vita Food Products, Inc.
2222 West Lake Street
Chicago, Illinois 60612
Attention:  President
Telecopy No.:  312-738-3215
Email:  srubin@vitafoodproducts.com

 

with a copy to:

 

McDermott, Will & Emery LLP
227 West Monroe Street
Chicago, Illinois 60606-5096
Attention:  Robert A. Schreck, Jr.
Telecopy No.:  312-984-7700
Email:  rschreck@mwe.com

 

and if to the Rights Agent, at its address at:

 

American Stock Transfer Corp.
59 Maiden Lane, Plaza Level
New York, New York 
10038 
Attention:  Office of the General Counsel
Telecopy No.: 719-921-8116
Email: info@amstock.com

 

Notices or demands authorized or required by this Agreement to be given or made
by the Company or the Rights Agent to the holder of any Rights Certificate (or,
if prior to the Distribution Date, to the holder of certificates evidencing
shares of Company Common Stock) shall be sufficiently given or made if sent by
first-class mail, postage prepaid, addressed to such holder at the address of
such holder as shown on the registry books of the Rights Agent or, prior to the
Distribution Date, on the registry books of the transfer agent for the Company
Common Stock.

 

SECTION 26.  Supplements and Amendments.  Prior to the Distribution Date and
subject to the penultimate sentence of this Section 26, the Company and the
Rights Agent shall, if the Company so directs, supplement or amend any provision
of this Agreement without the

 

32

--------------------------------------------------------------------------------


 

approval of any holders of certificates evidencing shares of Company Common
Stock.  For the avoidance of doubt, the Company expressly retains the right to
amend this Agreement to accommodate or permit the issuance of securities by the
Company, including Company Common Stock or securities convertible into Company
Common Stock and the amendment to the definition of Acquiring Person hereunder
in connection with the issuance and sale of such securities.  From and after the
Distribution Date and subject to the penultimate sentence of this Section 26,
the Company and the Rights Agent shall, if the Company so directs, supplement or
amend this Agreement without the approval of any holders of Rights Certificates
in order (a) to cure any ambiguity, (b) to correct or supplement any provision
contained herein that may be defective or inconsistent with any other provisions
herein, (c) to shorten or lengthen any time period hereunder, or (d) to change
or supplement the provisions hereunder in any manner which the Company may deem
necessary or desirable and which shall not adversely affect the interests of the
holders of Rights Certificates (other than an Acquiring Person or an Affiliate
or Associate of an Acquiring Person); provided, however, that this Agreement may
not be supplemented or amended to lengthen, pursuant to clause (c) of this
sentence, (i) subject to Section 30, a time period relating to when the Rights
may be redeemed at such time as the Rights are not then redeemable or (ii) any
other time period, unless such lengthening is for the purpose of protecting,
enhancing or clarifying the rights of, and/or the benefits to, the holders of
Rights.  Upon the delivery of a certificate from an appropriate officer of the
Company or, so long as any Person is an Acquiring Person hereunder, from the
majority of the Company’s Board of Directors, that states that the proposed
supplement or amendment is in compliance with the terms of this Section 26, the
Rights Agent shall execute such supplement or amendment.  Prior to the
Distribution Date, the interests of the holders of Rights shall be deemed
coincident with the interests of the holders of Company Common Stock.

 

SECTION 27.  Successors.  All the covenants and provisions of this Agreement by
or for the benefit of the Company or the Rights Agent shall bind and inure to
the benefit of their respective successors and assigns hereunder.

 

SECTION 28.  Determinations and Actions by the Board of Directors, Etc.  (a) For
all purposes of this Agreement, any calculation of the number of shares of
Company Common Stock outstanding at any particular time, including for purposes
of determining the particular percentage of such outstanding shares of Company
Common Stock of which any Person is the Beneficial Owner, shall be made in
accordance with the last sentence of Rule 13d-3(d)(1)(i) of the Exchange Act
Regulations as in effect on the date hereof.  Except as otherwise specifically
provided herein, the Board of Directors of the Company shall have the exclusive
power and authority to administer this Agreement and to exercise all rights and
powers specifically granted to the Board of Directors of the Company or to the
Company, or as may be necessary or advisable in the administration of this
Agreement, including, without limitation, the right and power (i) to interpret
the provisions of this Agreement and (ii) to make all determinations deemed
necessary or advisable for the administration of this Agreement (including a
determination to redeem or not redeem the Rights or to amend this Agreement). 
All such actions, calculations, interpretations and determinations (including,
for purposes of clause (y) below, all omissions with respect to the foregoing)
that are done or made by the Board in good faith shall (x) be final, conclusive
and binding on the Company, the Rights Agent, the holders of the Rights and all
other parties, and (y) not subject the Board of Directors of the Company or any
member thereof to any liability to the holders of the Rights.

 

33

--------------------------------------------------------------------------------


 

(b)                                 It is understood that the TIDE Committee (as
described below) of the Board of Directors shall review and evaluate this
Agreement in order to consider whether the maintenance of this Agreement
continues to be in the best interests of the Company, its stockholders and other
relevant constituencies of the Company at least once every three years, or
sooner than that if any Person shall have made a proposal to the Company or its
stockholders, or taken any other action that, if effective, could cause such
Person to become an Acquiring Person hereunder, if a majority of the members of
the TIDE Committee shall deem such review and evaluation appropriate after
giving due regard to all relevant circumstances.  Following each such review,
the TIDE Committee shall communicate its conclusions to the full Board of
Directors, including any recommendation in light thereof as to whether this
Agreement should be modified or the Rights should be redeemed.  The TIDE
Committee shall be comprised of members of the Board of Directors who are not
officers, employees or Affiliates of the Company and shall be the Nominating,
Governance and Review Committee of the Board of Directors (or any successor
committee) as long as the members of such committee meet such requirements.

 

(c)                                  The TIDE Committee and the Board of
Directors, when considering whether this Agreement should be modified or the
Rights should be redeemed, shall have the power to set their own agenda and to
retain at the expense of the Company their choice of legal counsel, investment
bankers and other advisors.  The TIDE Committee and the Board of Directors, when
considering whether this Agreement should be modified or the Rights should be
redeemed, shall have the authority to review all information of the Company and
to consider any and all factors they deem relevant to an evaluation of whether
this Agreement should be modified or the Rights should be redeemed.

 

SECTION 29.  Benefits of this Agreement.  Nothing in this Agreement shall be
construed to give to any Person, other than the Company, the Rights Agent and
the registered holders of the Rights Certificates (and, prior to the
Distribution Date, registered holders of shares of Company Common Stock) any
legal or equitable right, remedy or claim under this Agreement.  This Agreement
shall be for the sole and exclusive benefit of the Company, the Rights Agent and
the registered holders of the Rights Certificates (and, prior to the
Distribution Date, registered holders of shares of Company Common Stock).

 

SECTION 30.  Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated; provided,
however, that notwithstanding anything in this Agreement to the contrary, if any
such term, provision, covenant or restriction is held by such court or authority
to be invalid, void or unenforceable and a majority of the Company’s Board of
Directors determines in its good faith judgment that severing the invalid
language from this Agreement would adversely affect the purpose or effect of
this Agreement and the Rights shall not then be redeemable, the right of
redemption set forth in Section 23 shall be reinstated and shall not expire
until the Close of Business on the tenth Business Day following the date of such
determination by a majority of the Company’s Board of Directors.

 

34

--------------------------------------------------------------------------------


 

SECTION 31.  Governing Law.  This Agreement, each Right and each Rights
Certificate issued hereunder shall be governed by, and construed in accordance
with, the laws of the State of Nevada.

 

SECTION 32.  Counterparts.  This Agreement and any amendment hereto may be
executed (including by facsimile) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original, but all of which taken together shall
constitute one and the same instrument.

 

SECTION 33.  Descriptive Headings.  The headings contained in this Agreement are
for descriptive purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

SECTION 34.  Exchange.  (a)(i)  The Company may, at its option, at any time
after any person becomes an Acquiring Person, upon resolution adopted by a
majority of the Company’s Board of Directors, exchange all or part of the then
outstanding and exercisable Rights (which shall not include Rights that have
become null and void pursuant to Section 7(e)) for Units of Preferred Stock at
an exchange ratio of one Unit of Preferred Stock per Right, appropriately
adjusted to reflect any stock split, stock dividend or similar transaction
occurring after the date hereof (such exchange ratio being hereinafter referred
to as the “Section 34(a)(i) Exchange Ratio”).  Notwithstanding the foregoing,
the Company may not effect the exchange described in this Section 34(a)(i) at
any time after any Person (other than the Company, any Subsidiary of the
Company, any employee benefit plan maintained by the Company or any of its
Subsidiaries, or any trustee or fiduciary with respect to such plan acting in
such capacity), together with all Affiliates and Associates of such Person,
becomes the Beneficial Owner of 50% or more of the shares of Company Common
Stock then outstanding.

 

(ii)                                  The Company may, at its option, at any
time after any person becomes an Acquiring Person, upon resolution adopted by a
majority of the Company’s Board of Directors, exchange all or part of the then
outstanding and exercisable Rights (which shall not include Rights that have
become null and void pursuant to Section 7(e)) for Units of Preferred Stock at
an exchange ratio specified in the following sentence, as appropriately adjusted
to reflect any stock split, stock dividend or similar transaction occurring
after the date hereof.  Subject to such adjustment, each Right may be exchanged
for that number of Units of Preferred Stock obtained by dividing the Adjustment
Spread by the then-current market price (determined pursuant to Section 11(d))
per Unit of Preferred Stock on the earlier of (i) the date on which any Person
becomes an Acquiring Person and (ii) the date on which a tender or exchange
offer by any Person (other than the Company, any Subsidiary of the Company, any
employee benefit plan maintained by the Company or any of its Subsidiaries or
any trustee or fiduciary with respect to such plan acting in such capacity) is
commenced within the meaning of Rule 14d-2 of the Exchange Act Regulations or
any successor rule, if upon consummation thereof such Person would be the
Beneficial Owner of 15% or more of the shares of Company Common Stock then
outstanding (such exchange ratio being the “Section 34(a)(ii) Exchange Ratio”). 
The “Adjustment Spread” shall equal (x) the aggregate market price on the date
of such event of the number of Adjustment Shares determined pursuant to
Section 11(a)(ii), minus (y) the Purchase Price.

 

35

--------------------------------------------------------------------------------


 

(b)                                 Immediately upon the action of a majority of
the Company’s Board of Directors ordering the exchange of any Rights pursuant to
Section 34(a) and without any further action and without any notice, the right
to exercise such Rights shall terminate and the only right thereafter of a
holder of such Rights shall be to receive that number of Units of Preferred
Stock equal to the number of such Rights held by such holder multiplied by the
Section 34(a)(i) Exchange Ratio or Section 34(a)(ii) Exchange Ratio, as the case
may be.  The Company shall promptly give public notice of any such exchange;
provided, however, that the failure to give, or any defect in, such notice shall
not affect the validity of such exchange.  The Company promptly shall mail a
notice of any such exchange to all of the holders of such Rights at their last
addresses as they appear upon the registry books of the Rights Agent.  Any
notice that is mailed in the manner herein provided shall be deemed given,
whether or not the holder receives the notice.  Each such notice of exchange
shall state the method by which the exchange of Units of Preferred Stock for
Rights will be effected and, in the event of any partial exchange, the number of
Rights that will be exchanged.  Any partial exchange shall be effected pro rata
based on the number of Rights (other than Rights that have become null and void
pursuant to Section 7(e)) held by each holder of Rights.

 

(c)                                  In the event that the number of shares of
Preferred Stock that are authorized by the Company’s Certificate of
Incorporation but not outstanding or reserved for issuance for purposes other
than upon exercise of the Rights are not sufficient to permit any exchange of
Rights as contemplated in accordance with this Section 34, the Company shall
take all such action as may be necessary to authorize additional shares of
Preferred Stock for issuance upon exchange of the Rights or make adequate
provision to substitute (1) cash, (2) Company Common Stock or other equity
securities of the Company, (3) debt securities of the Company, (4) other assets
or (5) any combination of the foregoing, having an aggregate value equal to the
Adjustment Spread, where such aggregate value has been determined by a majority
of the Company’s Board of Directors.

 

(d)                                 The Company shall not be required to issue
fractions of Units of Preferred Stock or to distribute certificates that
evidence fractional Units.  In lieu of fractional Units, the Company may pay to
the registered holders of Rights Certificates at the time such Rights are
exchanged as herein provided an amount in cash equal to the same fraction of the
current market price (determined pursuant to Section 11(d)) of one Unit of
Preferred Stock.

 

36

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on their behalf as of the date first above written.

 

 

VITA FOOD PRODUCTS, INC.

 

 

 

By:

 

 

Stephen D. Rubin,

 

Chairman

 

 

 

AMERICAN STOCK TRANSFER AND
TRUST COMPANY

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

37

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF RIGHTS CERTIFICATE]

 

Certificate No.

 

Rights

 

NOT EXERCISABLE AFTER THE EXPIRATION DATE (AS DEFINED IN THE RIGHTS AGREEMENT
REFERRED TO BELOW).  THE RIGHTS ARE SUBJECT TO REDEMPTION, AT THE OPTION OF THE
COMPANY, ON THE TERMS SET FORTH IN THE RIGHTS AGREEMENT.  UNDER CERTAIN
CIRCUMSTANCES (SPECIFIED IN THE RIGHTS AGREEMENT), RIGHTS BENEFICIALLY OWNED BY
ACQUIRING PERSONS OR AFFILIATES OR ASSOCIATES OF ACQUIRING PERSONS (AS SUCH
TERMS ARE DEFINED IN THE RIGHTS AGREEMENT) OR ANY SUBSEQUENT HOLDER OF SUCH
RIGHTS MAY BECOME NULL AND VOID.  [THE RIGHTS REPRESENTED BY THIS RIGHTS
CERTIFICATE ARE OR WERE BENEFICIALLY OWNED BY A PERSON WHO WAS OR BECAME AN
ACQUIRING PERSON OR AN AFFILIATE OR ASSOCIATE OF AN ACQUIRING PERSON (AS SUCH
TERMS ARE DEFINED IN THE RIGHTS AGREEMENT REFERRED TO BELOW).  ACCORDINGLY, THIS
RIGHTS CERTIFICATE AND THE RIGHTS REPRESENTED HEREBY MAY BECOME NULL AND VOID IN
THE CIRCUMSTANCES SPECIFIED IN SECTION 7(e) OF THE RIGHTS AGREEMENT.]*

 

RIGHTS CERTIFICATE

 

VITA FOOD PRODUCTS, INC.

 

This certifies that                               , or registered assigns, is
the registered holder of the number of Rights set forth above, each of which
entitles the registered holder thereof, subject to the terms and conditions of
the Rights Agreement dated as of November 10, 2005 (the “Rights Agreement”)
(terms defined therein are used herein with the same meaning unless otherwise
defined herein) between Vita Food Products, Inc., a Nevada corporation (the
“Company”), and American Stock Transfer and Trust Company, as Rights Agent
(which term shall include any successor Rights Agent under the Rights
Agreement), to purchase from the Company at any time after the Distribution Date
and prior to the Expiration Date at the office of the Rights Agent, one
one-thousandth of a fully paid and non-assessable share of Series A Preferred
Stock, par value $0.01 per share (the “Preferred Stock”), of the Company at the
Purchase Price initially of Thirteen Dollars and No Cents ($13.00) per one
one-thousandth share (each such one one-thousandth of a share being a “Unit”) of
Preferred Stock, upon presentation and surrender of this Rights Certificate with
the Election to Purchase and related certificate duly executed.  The number of
Rights evidenced by this Rights Certificate (and the number of Units that may be
purchased upon exercise thereof) set forth above, and the Purchase Price per
Unit set forth above, shall be subject to adjustment in certain events as
provided in the Rights Agreement.

 

Upon the occurrence of a Section 11(a)(ii) Event or Section 13 Event, if the
Rights evidenced by this Rights Certificate are beneficially owned by an
Acquiring Person or an

 

--------------------------------------------------------------------------------

* The portion of the legend in brackets shall be inserted only if applicable and
shall replace the preceding sentence.

 

--------------------------------------------------------------------------------


 

Affiliate or Associate of any such Acquiring Person or, under certain
circumstances described in the Rights Agreement, a transferee of any such
Acquiring Person, Associate or Affiliate, such Rights shall become null and void
and no holder hereof shall have any right with respect to such Rights from and
after the occurrence of such Section 11(a)(ii) Event.

 

In certain circumstances described in the Rights Agreement, the Rights evidenced
hereby may entitle the registered holder thereof to purchase capital stock of an
entity other than the Company or to receive common stock, cash or other assets,
all as provided in the Rights Agreement.

 

This Rights Certificate is subject to all of the terms and conditions of the
Rights Agreement, which terms and conditions are hereby incorporated herein by
reference and made a part hereof and to which Rights Agreement reference is
hereby made for a full description of the rights, limitations of rights,
obligations, duties and immunities hereunder of the Rights Agent, the Company
and the holders of the Rights Certificates.  Copies of the Rights Agreement are
on file at the principal office of the Company and are available from the
Company upon written request.

 

This Rights Certificate, with or without other Rights Certificates, upon
surrender at the office of the Rights Agent designated for such purpose, may be
exchanged for another Rights Certificate or Rights Certificates of like tenor
and date evidencing an aggregate number of Rights equal to the aggregate number
of Rights evidenced by the Rights Certificate or Rights Certificates
surrendered.  If this Rights Certificate shall be exercised in part, the
registered holder shall be entitled to receive, upon surrender hereof, another
Rights Certificate or Rights Certificates for the number of whole Rights not
exercised.

 

Subject to the provisions of the Rights Agreement, the Rights evidenced by this
Certificate may be redeemed by the Company under certain circumstances at its
option at a redemption price of $0.01 per Right, payable at the Company’s option
in cash or in common stock of the Company, subject to adjustment in certain
events as provided in the Rights Agreement.

 

No fractional shares of Preferred Stock will be issued upon the exercise of any
Right or Rights evidenced hereby (other than fractions that are integral
multiples of one one-thousandth of a share of Preferred Stock), but in lieu
thereof a cash payment will be made, as provided in the Rights Agreement.

 

No holder of this Rights Certificate, as such, shall be entitled to vote or
receive dividends or be deemed for any purpose the holder of Preferred Stock or
of any other securities that may at any time be issuable on the exercise hereof,
nor shall anything contained in the Rights Agreement or herein be construed to
confer upon the holder hereof, as such, any of the rights of a shareholder of
the Company or any right to vote for the election of directors or upon any
matter submitted to shareholders at any meeting thereof, or to give or withhold
consent to any corporate action, or to receive notice of meetings or other
actions affecting shareholders (except as provided in the Rights Agreement), or
to receive dividends or subscription rights, or otherwise, until the Rights
evidenced by this Rights Certificate shall have been exercised as provided in
the Rights Agreement.

 

2

--------------------------------------------------------------------------------


 

This Rights Certificate shall not be valid or obligatory for any purpose until
it shall have been countersigned by the Rights Agent.

 

WITNESS the facsimile signature of the proper officers of the Company and its
corporate seal.

 

Dated as of                  , 20    .

 

ATTEST:

VITA FOOD PRODUCTS, INC.

 

 

By:

 

 

By: 

 

 

 

Name:

 

Name:

 

Title:

 

Title:

 

 

Countersigned:

 

 

 

AMERICAN STOCK TRANSFER AND TRUST
COMPANY, as Rights Agent

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

[Form of Reverse Side of Rights Certificate]

 

FORM OF ASSIGNMENT

 

(To be executed by the registered holder if
such holder desires to transfer the
Rights Certificate.)

 

FOR VALUE RECEIVED,
                                                                       hereby
sells, assigns and transfers unto
                                                                                                                        
(Please print name and address of transferee)
                                                                                              
this Rights Certificate, together with all right, title and interest therein,
and does hereby irrevocably constitute and appoint
                                                , Attorney, to transfer the
within Rights Certificate on the books of the within-named Company, with full
power of substitution.

 

Dated:                           , 20    

 

 

 

 

 

Signature

Signature Guaranteed:

 

--------------------------------------------------------------------------------


 

CERTIFICATE

 

The undersigned hereby certifies by checking the appropriate boxes that:

 

(1)                                  this Rights Certificate [ ] is [ ] is not
being sold, assigned and transferred by or on behalf of a Person who is or was
an Acquiring Person or an Affiliate or Associate of any such Acquiring Person
(as such terms are defined pursuant to the Rights Agreement); and

 

(2)                                  after due inquiry and to the best knowledge
of the undersigned, it [ ] did [ ] did not acquire the Rights evidenced by this
Rights Certificate from any Person who is, was or subsequently became an
Acquiring Person or an Affiliate or Associate of an Acquiring Person.

 

Dated:                           , 200    

 

 

 

 

 

Signature

Signature Guaranteed:

 

NOTICE

 

The signature to the foregoing Assignment and Certificate must correspond to the
name as written upon the face of this Rights Certificate in every particular,
without alteration or enlargement or any change whatsoever.

 

In the event the certification set forth above is not completed, the Company
will deem the beneficial owner of the Rights evidenced by this Rights
Certificate to be an Acquiring Person or an Affiliate or Associate thereof (as
defined in the Rights Agreement) and, in the case of an Assignment, will affix a
legend to that effect on any Rights Certificates issued in exchange for this
Rights Certificate.

 

--------------------------------------------------------------------------------


 

FORM OF ELECTION TO PURCHASE

 

(To be executed if the registered holder
desires to exercise Rights represented
by the Rights Certificate.)

 

To:  VITA FOOD PRODUCTS, INC.

 

The undersigned hereby irrevocably elects to exercise              Rights
represented by this Rights Certificate to purchase the Units of Preferred Stock
issuable upon the exercise of the Rights (or such other securities of the
Company or of any other person or other property that may be issuable upon the
exercise of the Rights) and requests that certificates for such Units be issued
in the name of and delivered to:

 

 

 

(Please print name and address)

 

 

 

 

 

 

 

 

 

 

Please insert social security
or other identifying number:

 

If such number of Rights shall not be all the Rights evidenced by this Rights
Certificate, a new Rights Certificate for the balance of such Rights shall be
registered in the name of and delivered to:

 

 

 

(Please print name and address)

 

 

 

 

 

 

 

 

 

 

 

Please insert social security
or other identifying number:

 

Dated:                           , 20    

 

 

 

 

 

Signature

Signature Guaranteed:

 

--------------------------------------------------------------------------------


 

CERTIFICATE

 

The undersigned hereby certifies by checking the appropriate boxes that:

 

(1)                                  this Rights Certificate [ ] is [ ] is not
being sold, assigned and transferred by or on behalf of a Person who is or was
an Acquiring Person or an Affiliate or Associate of any such Acquiring Person
(as such terms are defined pursuant to the Rights Agreement); and

 

(2)                                  after due inquiry and to the best knowledge
of the undersigned, it [ ] did [ ] did not acquire the Rights evidenced by this
Rights Certificate from any Person who is, was or subsequently became an
Acquiring Person or an Affiliate or Associate of an Acquiring Person.

 

Dated:                           , 20    

 

 

 

 

 

Signature

Signature Guaranteed:

 

NOTICE

 

The signature to the foregoing Election to Purchase and Certificate must conform
to the name as written upon the face of this Rights Certificate in every
particular, without alteration or enlargement or any change whatsoever.

 

In the event the certification set forth above is not completed, the Company
will deem the beneficial owner of the Rights evidenced by this Rights
Certificate to be an Acquiring Person or an Affiliate or Associate thereof (as
defined in the Rights Agreement) and, in the case of an Assignment, will affix a
legend to that effect on any Rights Certificates issued in exchange for this
Rights Certificate.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF SUMMARY OF RIGHTS]

 

SUMMARY OF RIGHTS TO PURCHASE
PREFERRED STOCK

 

The Board of Directors of Vita Food Products, Inc. (the “Company”) has declared
a distribution of one Right for each outstanding share of Common Stock, par
value $0.01 per share (the “Company Common Stock”), to stockholders of record at
the close of business on November 25, 2005 (the “Record Date”) and for each
share of Company Common Stock issued (including shares distributed from
Treasury) by the Company thereafter and prior to the Distribution Date.  Each
Right entitles the registered holder, subject to the terms of the Rights
Agreement (as defined below), to purchase from the Company one one-thousandth of
a share (a “Unit”) of Series A Preferred Stock, par value $0.01 per share (the
“Preferred Stock”), at a Purchase Price of $13.00 per Unit, subject to
adjustment.  The Purchase Price is payable in cash or by certified or bank check
payable to the order of the Company or by wire transfer to the account of the
Company (provided a notice of such wire transfer is given by the holder of the
related Right to the Rights Agent).  The description and terms of the Rights are
set forth in a Rights Agreement between the Company and American Stock Transfer
and Trust Company, as Rights Agent (the “Rights Agreement”).

 

Copies of the Rights Agreement and the Certificate of Designation for the
Preferred Stock have been filed with the Securities and Exchange Commission as
exhibits to a Current Report on Form 8-K, dated November 14, 2005.  Copies of
the Rights Agreement and the Certificate of Designation are available free of
charge from the Company.  This summary description of the Rights and the
Preferred Stock does not purport to be complete and is qualified in its entirety
by reference to all of the provisions of the Rights Agreement and the
Certificate of Designation, including the definitions therein of certain terms,
which Rights Agreement and Certificate of Designation are incorporated herein by
reference.

 


THE RIGHTS AGREEMENT


 

Initially, the Rights will attach to all certificates representing shares of
outstanding Company Common Stock, and no separate Rights Certificates will be
distributed.  The Rights will separate from the Company Common Stock and the
“Distribution Date” will occur upon the earlier of (i) 10 days following a
public announcement (the date of such announcement being the “Stock Acquisition
Date”) that a person or group of affiliated or associated persons (other than
the Company, any subsidiary of the Company or any employee benefit plan of the
Company or such subsidiary) (an “Acquiring Person”) has acquired, obtained the
right to acquire, or otherwise obtained beneficial ownership of 15% or more of
the then outstanding shares of Company Common Stock,  provided that the term
“Acquiring Person” shall not include Stephen D. Rubin or any of his affiliates
or associates, but only to the extent that Mr. Rubin and his affiliates and
associates individually or in the aggregate beneficially own less than 32% of
the outstanding common stock of the Company or Clark L. Feldman or any of his
affiliates and associates but only to the extent that Mr. Feldman and his
affiliates and associates individually or in the aggregate beneficially own less
than 17% of the outstanding

 

--------------------------------------------------------------------------------


 

common stock of the Company, and (ii) 10 business days (or such later date as
may be determined by action of the Board of Directors prior to such time as any
person becomes an Acquiring Person) following the commencement of a tender offer
or exchange offer by any person other than the Company that would result in a
person or group beneficially owning 15% (or with respect to Messrs. Feldman and
Rubin and their respective affiliates and associates such greater percentage as
indicated above in the definition of Acquiring Person) or more of the then
outstanding shares of Company Common Stock.  Until the Distribution Date,
(i) the Rights will be evidenced by Company Common Stock certificates and will
be transferred with and only with such Company Common Stock certificates,
(ii) new Company Common Stock certificates issued after the Record Date (also
including shares distributed from Treasury) will contain a notation
incorporating the Rights Agreement by reference and (iii) the surrender for
transfer of any certificates representing outstanding Company Common Stock will
also constitute the transfer of the Rights associated with the Company Common
Stock represented by such certificates.

 

The Rights are not exercisable until the Distribution Date and will expire at
the close of business on the tenth anniversary of the Rights Agreement unless
earlier redeemed by the Company as described below.

 

As soon as practicable after the Distribution Date, Rights Certificates will be
mailed to holders of record of Company Common Stock as of the close of business
on the Distribution Date and, thereafter, the separate Rights Certificates alone
will represent the Rights.

 

In the event that (i) the Company is the surviving corporation in a merger or
combination with an Acquiring Person and shares of Company Common Stock shall
remain outstanding, (ii) a Person becomes an Acquiring Person, (iii) an
Acquiring Person engages in one or more “self-dealing” transactions as set forth
in the Rights Agreement, or (iv) during such time as there is an Acquiring
Person, an event occurs that results in such Acquiring Person’s ownership
interest being increased by more than 1% (e.g., by means of a recapitalization)
(each such event being a “Section 11(a)(ii) Event”) then, in each such case,
each holder of a Right will thereafter have the right to receive, upon exercise,
Units of Preferred Stock (or, in certain circumstances, Company Common Stock,
cash, property or other securities of the Company) having a value equal to two
times the exercise price of the Right.  The exercise price is the Purchase Price
multiplied by the number of Units of Preferred Stock issuable upon exercise of a
Right prior to the events described in this paragraph.  Notwithstanding any of
the foregoing, following the occurrence of any of the events set forth in this
paragraph, all Rights that are, or (under certain circumstances specified in the
Rights Agreement) were, beneficially owned by any Acquiring Person or any
affiliate or associate of any Acquiring Person will be null and void.

 

In the event that, at any time following the Stock Acquisition Date, (i) the
Company is acquired in a merger (other than a merger described in the preceding
paragraph) or other business combination transaction and the Company is not the
surviving corporation, (ii) any Person consolidates or merges with the Company
and all or part of the Company Common Stock is converted or exchanged for
securities, cash or property of any other Person or (iii) 50% or more of the
Company’s assets or earning power is sold or transferred, then each holder of a
Right (except Rights which previously have been voided as described above) shall
thereafter have the right to receive, upon exercise, common stock of the
ultimate parent of the Acquiring Person having a value equal to two times the
exercise price of the Right.

 

--------------------------------------------------------------------------------


 

The Purchase Price payable, and the number of Units of Preferred Stock issuable,
upon exercise of the Rights are subject to adjustment from time to time to
prevent dilution (i) in the event of a stock dividend on, or a subdivision,
combination or reclassification of, the Preferred Stock, (ii) if holders of the
Preferred Stock are granted certain rights or warrants to subscribe for
Preferred Stock or convertible securities at less than the current market price
of the Preferred Stock, or (iii) upon the distribution to the holders of the
Preferred Stock of evidences of indebtedness, cash or assets (excluding regular
quarterly cash dividends) or of subscription rights or warrants (other than
those referred to above).

 

With certain exceptions, no adjustment in the Purchase Price will be required
until cumulative adjustments amount to at least 1% of the Purchase Price.  The
Company is not required to issue fractional Units.  In lieu thereof, an
adjustment in cash may be made based on the market price of the Preferred Stock
prior to the date of exercise.

 

At any time prior to the earlier of (i) ten business days following the Stock
Acquisition Date or (ii) the Final Expiration Date, a majority of the Company’s
Board of Directors may redeem the Rights in whole, but not in part, at a price
of $0.01 per Right (subject to adjustment in certain events) (the “Redemption
Price”), payable, at the election of such majority of the Company’s Board of
Directors, in cash or shares of Company Common Stock.  Immediately upon the
action of a majority of the Company’s Board of Directors ordering the redemption
of the Rights, the Rights will terminate and the only remaining right of the
holders of Rights will be to receive the Redemption Price.

 

The Board of Directors, at its option, may exchange each Right for (i) one Unit
of Preferred Stock or (ii) such number of Units of Preferred Stock as will equal
(x) the difference between the aggregate market price of the number of Units of
Preferred Stock to be received upon a Section 11(a)(ii) Event and the purchase
price set forth in the Rights Agreement, divided by (y) the market price per
Unit of Preferred Stock upon a Section 11(a)(ii) Event.

 

At least once every three years during the term of the Rights Agreement, or
sooner than that if any Person shall have made a proposal to the Company or its
stockholders, or taken any other action that, if effective, could cause such
Person to become an Acquiring Person under the Rights Agreement, a committee
comprised of persons that are not officers, employees or Affiliates of the
Company, and which shall initially be the Nominating, Governance and Review
Committee of the Board of Directors (the “TIDE Committee”), will review the
Rights Agreement to determine whether the Rights Agreement continues to be in
the best interests of the Company, its stockholders and other relevant
constituencies of the Company.  Following each such review, the TIDE Committee
will report its conclusions to the full Board of Directors of the Company,
including any recommendation in light thereof as to whether the Rights Agreement
should be modified or the Rights should be redeemed.

 

Until a Right is exercised, the holder thereof, as such, will have no rights as
a stockholder of the Company, including, without limitation, the right to vote
or to receive dividends.  While the distribution of the Rights will not be
taxable to stockholders or to the Company, stockholders may, depending upon the
circumstances, recognize taxable income in the event that the Rights become
exercisable for Units of Preferred Stock (or other consideration).

 

--------------------------------------------------------------------------------


 

Any of the provisions of the Rights Agreement may be amended without the
approval of the holders of Company Common Stock at any time prior to the
Distribution Date.  After the Distribution Date, the provisions of the Rights
Agreement may be amended in order to cure any ambiguity, defect or
inconsistency, to make changes that do not adversely affect the interests of
holders of Rights (excluding the interests of any Acquiring Person), or to
shorten or lengthen any time period under the Rights Agreement; provided,
however, that no amendment to adjust the time period governing redemption shall
be made at such time as the Rights are not redeemable.

 


DESCRIPTION OF PREFERRED STOCK


 

The Units of Preferred Stock that may be acquired upon exercise of the Rights
will be nonredeemable and subordinate to any other shares of preferred stock
that may be issued by the Company.

 

Each Unit of Preferred Stock will have a minimum preferential quarterly dividend
of $.01 per Unit when, as and if declared by the Board of Directors or any
higher per share dividend declared on the Company Common Stock.

 

In the event of liquidation, the holder of a Unit of Preferred Stock will
receive a preferred liquidation payment equal to the greater of $.01 per Unit
and the per share amount paid in respect of a share of Company Common Stock.

 

Each Unit of Preferred Stock will have one vote, voting together with the
Company Common Stock.  The holders of Units of Preferred Stock, voting as a
separate class, shall be entitled to elect two directors if dividends on the
Preferred Stock are in arrears for six fiscal quarters.

 

In the event of any merger, consolidation or other transaction in which shares
of Company Common Stock are exchanged, each Unit of Preferred Stock will be
entitled to receive the per share amount paid in respect of each share of
Company Common Stock.

 

The rights of holders of the Preferred Stock to dividends, liquidation and
voting, and in the event of mergers and consolidations, are protected by
customary antidilution provisions.

 

Because of the nature of the Preferred Stock’s dividend, liquidation and voting
rights, the economic value of one Unit of Preferred Stock that may be acquired
upon the exercise of each Right is expected to approximate the economic value of
one share of Company Common Stock.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[FORM OF CERTIFICATE OF DESIGNATION FOR PREFERRED STOCK]

 

CERTIFICATE OF DESIGNATION
OF THE VOTING POWERS, DESIGNATION,
PREFERENCES AND RELATIVE, PARTICIPATING,
OPTIONAL OR OTHER SPECIAL RIGHTS AND QUALIFICATIONS,
LIMITATIONS AND RESTRICTIONS OF THE
SERIES A PREFERRED STOCK

 

Pursuant to Section 78.390 of the
General Corporation Law of
the State of Nevada

 

I, Stephen D. Rubin, President and Chief Executive Officer of VITA FOOD
PRODUCTS, INC., a corporation organized and existing under the General
Corporation Law of the State of Nevada (the “Corporation”), DO HEREBY CERTIFY:

 

That, pursuant to authority conferred upon the Board of Directors of the
Corporation by its Articles of Incorporation (the “Articles”), and, pursuant to
the provisions of Section 78.390 of the General Corporation Law of the State of
Nevada, said Board of Directors, at a duly called meeting, at which a quorum was
present and acted throughout, adopted the following resolutions, which
resolutions remain in full force and effect on the date hereof, creating a
series of shares of Preferred Stock having a par value of $0.01 per share,
designated as Series A Preferred Stock (the “Series A Preferred Stock”), out of
the class of 1,000,000 shares of preferred stock, par value of $0.01 per share
(the “Preferred Stock”):

 

RESOLVED, that pursuant to the authority vested in the Board of Directors in
accordance with the provisions of the Articles, the Board of Directors does
hereby create, authorize and provide for the issuance of the Series A Preferred
Stock having the voting powers, designation, relative, participating, optional
and other special rights, preferences, and qualifications, limitations and
restrictions thereof that are set forth as follows:

 

Section 1.   Designation and Amount.  The shares of such series shall be
designated as “Series A Preferred Stock” and the number of shares constituting
such series shall be 4,000.

 

Section 2.   Dividends and Distributions.  (A)  Subject to the prior and
superior rights of the holders of any shares of any other series of Preferred
Stock or any other shares of preferred stock of the Corporation ranking prior
and superior to the shares of Series A Preferred Stock with respect to
dividends, each holder of one one-thousandth (1/1,000) of a share (a “Unit”) of
Series A Preferred Stock shall be entitled to receive, when, as and if declared
by the Board of Directors out of funds legally available for that purpose,
(i) quarterly dividends payable

 

--------------------------------------------------------------------------------


 

in cash on the last day of March, June, September and December in each year
(each such date being a “Quarterly Dividend Payment Date”), commencing on the
first Quarterly Dividend Payment Date after the first issuance of such Unit of
Series A Preferred Stock, in an amount per Unit (rounded to the nearest cent)
equal to the greater of (a) $.01 or (b) subject to the provision for adjustment
hereinafter set forth, the aggregate per share amount of all cash dividends
declared on shares of the Common Stock since the immediately preceding Quarterly
Dividend Payment Date, or, with respect to the first Quarterly Dividend Payment
Date, since the first issuance of a Unit of Series A Preferred Stock, and
(ii) subject to the provision for adjustment hereinafter set forth, quarterly
distributions (payable in kind) on each Quarterly Dividend Payment Date in an
amount per Unit equal to the aggregate per share amount of all non-cash
dividends or other distributions (other than a dividend payable in shares of
Common Stock or a subdivision of the outstanding shares of Common Stock, by
reclassification or otherwise) declared on shares of Common Stock since the
immediately preceding Quarterly Dividend Payment Date, or with respect to the
first Quarterly Dividend Payment Date, since the first issuance of a Unit of
Series A Preferred Stock.  In the event that the Corporation shall at any time
after November 25, 2005 (the “Rights Declaration Date”) (i) declare any dividend
on outstanding shares of Common Stock payable in shares of Common Stock,
(ii) subdivide outstanding shares of Common Stock or (iii) combine outstanding
shares of Common Stock into a smaller number of shares, then in each such case
the amount to which the holder of a Unit of Series A Preferred Stock was
entitled immediately prior to such event pursuant to the preceding sentence
shall be adjusted by multiplying such amount by a fraction the numerator of
which shall be the number of shares of Common Stock that are outstanding
immediately after such event and the denominator of which shall be the number of
shares of Common Stock that were outstanding immediately prior to such event.

 

(B)                                The Corporation shall declare a dividend or
distribution on Units of Series A Preferred Stock as provided in paragraph
(A) above immediately after it declares a dividend or distribution on the shares
of Common Stock (other than a dividend payable in shares of Common Stock);
provided, however, that, in the event no dividend or distribution shall have
been declared on the Common Stock during the period between any Quarterly
Dividend Payment Date and the next subsequent Quarterly Dividend Payment Date, a
dividend of $.01 per Unit on the Series A Preferred Stock shall nevertheless be
payable on such subsequent Quarterly Dividend Payment Date.

 

(C)                                Dividends shall begin to accrue and shall be
cumulative on each outstanding Unit of Series A Preferred Stock from the
Quarterly Dividend Payment Date next preceding the date of issuance of such Unit
of Series A Preferred Stock, unless the date of issuance of such Unit is prior
to the record date for the first Quarterly Dividend Payment Date, in which case,
dividends on such Unit shall begin to accrue from the date of issuance of such
Unit, or unless the date of issuance is a Quarterly Dividend Payment Date or is
a date after the record date for the determination of holders of Units of
Series A Preferred Stock entitled to receive a quarterly dividend and before
such Quarterly Dividend Payment Date, in either of which events such dividends
shall begin to accrue and be cumulative from such Quarterly Dividend Payment
Date.  Accrued but unpaid dividends shall not bear interest.  Dividends paid on
Units of Series A Preferred Stock in an amount less than the aggregate amount of
all such dividends at the time accrued and payable on such Units shall be
allocated pro rata on a Unit-by-Unit basis among all Units of Series A Preferred
Stock at the time outstanding.  The Board of Directors may fix a

 

--------------------------------------------------------------------------------


 

record date for the determination of holders of Units of Series A Preferred
Stock entitled to receive payment of a dividend or distribution declared
thereon, which record date shall be no more than 30 days prior to the date fixed
for the payment thereof.

 

Section 3.   Voting Rights.  The holders of Units of Series A Preferred Stock
shall have the following voting rights:

 

(A)                              Subject to the provision for adjustment
hereinafter set forth, each Unit of Series A Preferred Stock shall entitle the
holder thereof to one vote on all matters submitted to a vote of the
stockholders of the Corporation.  In the event the Corporation shall at any time
after the Rights Declaration Date (i) declare any dividend on outstanding shares
of Common Stock payable in shares of Common Stock, (ii) subdivide outstanding
shares of Common Stock or (iii) combine the outstanding shares of Common Stock
into a smaller number of shares, then in each such case the number of votes per
Unit to which holders of Units of Series A Preferred Stock were entitled
immediately prior to such event shall be adjusted by multiplying such number by
a fraction the numerator of which shall be the number of shares of Common Stock
outstanding immediately after such event and the denominator of which shall be
the number of shares of Common Stock that were outstanding immediately prior to
such event.

 

(B)                                Except as otherwise provided herein or by
law, the holders of Units of Series A Preferred Stock and the holders of shares
of Common Stock shall vote together as one class on all matters submitted to a
vote of stockholders of the Corporation.

 

(C)                                (i)  If, at any time, dividends on any Units
of Series A Preferred Stock shall be in arrears in an amount equal to six
quarterly dividends thereon, then during the period (a “default period”) from
the occurrence of such event until such time as all accrued and unpaid dividends
for all previous quarterly dividend periods and for the current quarterly
dividend period on all Units of Series A Preferred Stock then outstanding shall
have been declared and paid or set apart for payment, all holders of Units of
Series A Preferred Stock, voting separately as a class, shall have the right to
elect two Directors.

 

(ii)                                  During any default period, such voting
rights of the holders of Units of Series A Preferred Stock may be exercised
initially at a special meeting called pursuant to subparagraph (iii) of this
Section 3(C) or at any annual meeting of stockholders, and thereafter at annual
meetings of stockholders, provided that neither such voting rights nor any right
of the holders of Units of Series A Preferred Stock to increase, in certain
cases, the authorized number of Directors may be exercised at any meeting unless
one-third of the outstanding Units of Preferred Stock shall be present at such
meeting in person or by proxy.  The absence of a quorum of the holders of Common
Stock shall not affect the exercise by the holders of Units of Series A
Preferred Stock of such rights.  At any meeting at which the holders of Units of
Series A Preferred Stock shall exercise such voting rights initially during an
existing default period, they shall have the right, voting separately as a
class, to elect Directors to fill up to two vacancies in the Board of Directors,
if any such vacancies may then exist, or, if such right is exercised at an
annual meeting, to elect two Directors.  If the number which may be so elected
at any special meeting does not amount to the required number, the holders of
the Series A Preferred Stock shall have the right to make such increase in the
number of Directors as shall be necessary to permit the election by them of the
required number.  After the holders of Units of Series A

 

--------------------------------------------------------------------------------


 

Preferred Stock shall have exercised their right to elect Directors during any
default period, the number of Directors shall not be increased or decreased
except as approved by a vote of the holders of Units of Series A Preferred Stock
as herein provided or pursuant to the rights of any equity securities ranking
senior to the Series A Preferred Stock.

 

(iii)                               Unless the holders of Series A Preferred
Stock shall, during an existing default period, have previously exercised their
right to elect Directors, the Board of Directors may order, or any stockholder
or stockholders owning in the aggregate not less than 25% of the total number of
the Units of Series A Preferred Stock outstanding may request, the calling of a
special meeting of the holders of Units of Series A Preferred Stock, which
meeting shall thereupon be called by the Secretary of the Corporation.  Notice
of such meeting and of any annual meeting at which holders of Units of Series A
Preferred Stock are entitled to vote pursuant to this paragraph (C)(iii) shall
be given to each holder of record of Units of Series A Preferred Stock by
mailing a copy of such notice to him at his last address as the same appears on
the books of the Corporation.  Such meeting shall be called for a time not
earlier than 20 days and not later than 60 days after such order or request, or,
in default of the calling of such meeting within 60 days after such order or
request, such meeting may be called on similar notice by any stockholder or
stockholders owning in the aggregate not less than 25% of the total number of
outstanding Units of Series A Preferred Stock.  Notwithstanding the provisions
of this paragraph (C)(iii), no such special meeting shall be called during the
60 days immediately preceding the date fixed for the next annual meeting of the
stockholders.

 

(iv)                              During any default period, the holders of
shares of Common Stock and Units of Series A Preferred Stock, and other classes
or series of stock of the Corporation, if applicable, shall continue to be
entitled to elect all the Directors until holders of the Units of Series A
Preferred Stock shall have exercised their right to elect two Directors voting
as a separate class, after the exercise of which right (x) the Directors so
elected by the holders of Units of Series A Preferred Stock shall continue in
office until their successors shall have been elected by such holders or until
the expiration of the default period, and (y) any vacancy in the Board of
Directors may (except as provided in paragraph (C)(ii) of this Section 3) be
filled by vote of a majority of the remaining Directors theretofore elected by
the holders of the class of capital stock that elected the Director whose office
shall have become vacant.  References in this paragraph (C) to Directors elected
by the holders of a particular class of capital stock shall include Directors
elected by such Directors to fill vacancies as provided in clause (y) of the
foregoing sentence.

 

(v)                                 Immediately upon the expiration of a default
period, (x) the right of the holders of Units of Series A Preferred Stock as a
separate class to elect Directors shall cease, (y) the term of any Directors
elected by the holders of Units of Series A Preferred Stock as a separate class
shall terminate, and (z) the number of Directors shall be such number as may be
provided for in the Articles or by-laws irrespective of any increase made
pursuant to the provisions of paragraph (C)(ii) of this Section 3 (such number
being subject, however, to change thereafter in any manner provided by law or in
the Articles or by-laws).  Any vacancies in the Board of Directors effected by
the provisions of clauses (y) and (z) in the preceding sentence may be filled by
a majority of the remaining Directors.

 

--------------------------------------------------------------------------------


 

(vi)                              The provisions of this paragraph (C) shall
govern the election of Directors by holders of Units of Preferred Stock during
any default period notwithstanding any provisions of the Articles to the
contrary.

 

(D)                               Except as set forth herein, holders of Units
of Series A Preferred Stock shall have no special voting rights and their
consents shall not be required (except to the extent they are entitled to vote
with holders of shares of Common Stock as set forth herein) for taking any
corporate action.

 

Section 4.   Certain Restrictions.  (A)  Whenever quarterly dividends or other
dividends or distributions payable on Units of Series A Preferred Stock as
provided in Section 2 are in arrears, thereafter and until all accrued and
unpaid dividends and distributions, whether or not declared, on outstanding
Units of Series A Preferred Stock shall have been paid in full, the Corporation
shall not:

 

(i)                                     declare or pay dividends on, make any
other distributions on, or redeem or purchase or otherwise acquire for
consideration, any shares of junior stock;

 

(ii)                                  declare or pay dividends on or make any
other distributions on any shares of parity stock, except dividends paid ratably
on Units of Series A Preferred Stock and shares of all such parity stock on
which dividends are payable or in arrears in proportion to the total amounts to
which the holders of such Units and all such shares are then entitled;

 

(iii)                               redeem or purchase or otherwise acquire for
consideration shares of any parity stock; provided, however, that the
Corporation may at any time redeem, purchase or otherwise acquire shares of any
such parity stock in exchange for shares of any junior stock; or

 

(iv)                              purchase or otherwise acquire for
consideration any Units of Series A Preferred Stock, except in accordance with a
purchase offer made in writing or by publication (as determined by the Board of
Directors) to all holders of such Units.

 

(B)                                The Corporation shall not permit any
subsidiary of the Corporation to purchase or otherwise acquire for consideration
any shares of stock of the Corporation unless the Corporation could, under
paragraph (A) of this Section 4, purchase or otherwise acquire such shares at
such time and in such manner.

 

Section 5.   Reacquired Shares.  Any Units of Series A Preferred Stock purchased
or otherwise acquired by the Corporation in any manner whatsoever shall be
retired and cancelled promptly after the acquisition thereof.  All such Units
shall, upon their cancellation, become authorized but unissued Units of
Preferred Stock and may be reissued as part of a new series of Preferred Stock
to be created by resolution or resolutions of the Board of Directors, subject to
the conditions and restrictions on issuance set forth herein.

 

Section 6.   Liquidation, Dissolution or Winding Up.  (A)  Upon any voluntary or
involuntary liquidation, dissolution or winding up of the Corporation, no
distribution shall be made (i) to the holders of shares of junior stock unless
the holders of Units of Series A Preferred Stock shall have received, subject to
adjustment as hereinafter provided in paragraph (B), the greater of either
(a) $.01 per Unit plus an amount equal to accrued and unpaid dividends and

 

--------------------------------------------------------------------------------


 

distributions thereon, whether or not earned or declared, to the date of such
payment, or (b) the amount equal to the aggregate per share amount to be
distributed to holders of shares of Common Stock, or (ii) to the holders of
shares of parity stock, unless simultaneously therewith distributions are made
ratably on Units of Series A Preferred Stock and all other shares of such parity
stock in proportion to the total amounts to which the holders of Units of
Series A Preferred Stock are entitled under clause (i)(a) of this sentence and
to which the holders of shares of such parity stock are entitled, in each case
upon such liquidation, dissolution or winding up.

 

(B)                                In the event the Corporation shall, at any
time after the Rights Declaration Date, (i) declare any dividend on outstanding
shares of Common Stock payable in shares of Common Stock, (ii) subdivide
outstanding shares of Common Stock, or (iii) combine outstanding shares of
Common Stock into a smaller number of shares, then in each such case the
aggregate amount to which holders of Units of Series A Preferred Stock were
entitled immediately prior to such event pursuant to clause (i)(b) of paragraph
(A) of this Section 6 shall be adjusted by multiplying such amount by a fraction
the numerator of which shall be the number of shares of Common Stock that are
outstanding immediately after such event and the denominator of which shall be
the number of shares of Common Stock that were outstanding immediately prior to
such event.

 

Section 7.   Consolidation, Merger, etc.  In case the Corporation shall enter
into any consolidation, merger, combination or other transaction in which the
shares of Common Stock are exchanged for or converted into other stock or
securities, cash and/or any other property, then in any such case Units of
Series A Preferred Stock shall at the same time be similarly exchanged for or
converted into an amount per Unit (subject to the provision for adjustment
hereinafter set forth) equal to the aggregate amount of stock, securities, cash
and/or any other property (payable in kind), as the case may be, into which or
for which each share of Common Stock is converted or exchanged.  In the event
the Corporation shall at any time after the Rights Declaration Date (i) declare
any dividend on outstanding shares of Common Stock payable in shares of Common
Stock, (ii) subdivide outstanding shares of Common Stock, or (iii) combine
outstanding Common Stock into a smaller number of shares, then in each such case
the amount set forth in the immediately preceding sentence with respect to the
exchange or conversion of Units of Series A Preferred Stock shall be adjusted by
multiplying such amount by a fraction the numerator of which shall be the number
of shares of Common Stock that are outstanding immediately after such event and
the denominator of which shall be the number of shares of Common Stock that were
outstanding immediately prior to such event.

 

Section 8.   Redemption.  The Units of Series A Preferred Stock shall not be
redeemable.

 

Section 9.   Ranking.  The Units of Series A Preferred Stock shall rank junior
to all other series of the Preferred Stock and to any other class of preferred
stock that hereafter may be issued by the Corporation as to the payment of
dividends and the distribution of assets, unless the terms of any such series or
class shall provide otherwise.

 

Section 10.   Amendment.  Prior to the issuance of any Series A Preferred Stock,
the Articles may be amended by the Board of Directors of the Corporation.  After
the issuance of any Series A Preferred Stock, the Articles, including, without
limitation, this resolution, shall not

 

--------------------------------------------------------------------------------


 

hereafter be amended, either directly or indirectly, or through merger or
consolidation with any other corporation or corporations in any manner that
would alter or change the powers, preferences or special rights of the Series A
Preferred Stock so as to affect them adversely without the affirmative vote of
the holders of a majority or more of the outstanding Units of Series A Preferred
Stock, voting separately as a class.

 

Section 11.   Fractional Shares.  The Series A Preferred Stock may be issued in
Units or other fractions of a share, which Units or fractions shall entitle the
holder, in proportion to such holder’s fractional shares, to exercise voting
rights, receive dividends, participate in distributions and to have the benefit
of all other rights of holders of Series A Preferred Stock.

 

Section 12.   Certain Definitions.  As used herein with respect to the Series A
Preferred Stock, the following terms shall have the following meanings:

 

(A)                              The term “Common Stock” shall mean the class of
stock designated as the common stock, par value $0.01 per share, of the
Corporation at the date hereof or any other class of stock resulting from
successive changes or reclassification of such common stock.

 

(B)                                The term “junior stock” (i) as used in
Section 4, shall mean the Common Stock and any other class or series of capital
stock of the Corporation hereafter authorized or issued over which the Series A
Preferred Stock has preference or priority as to the payment of dividends and
(ii) as used in Section 6, shall mean the Common Stock and any other class or
series of capital stock of the Corporation over which the Series A Preferred
Stock has preference or priority in the distribution of assets upon any
liquidation, dissolution or winding up of the Corporation.

 

(C)                                The term “parity stock” (i) as used in
Section 4, shall mean any class or series of stock of the Corporation hereafter
authorized or issued ranking pari passu with the Series A Preferred Stock as to
the payment of dividends and (ii) as used in Section 6, shall mean any class or
series of capital stock hereafter authorized or issued ranking pari passu with
the Series A Preferred Stock in the distribution of assets on any liquidation,
dissolution or winding up of the Corporation.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Vita Food Products, Inc. has caused this Certificate to be
signed by its Chairman and Chief Executive Officer and attested by its Secretary
as of this 10th day of November, 2005.

 

 

VITA FOOD PRODUCTS, INC.

 

 

 

 

 

By

 

 

 

Stephen D. Rubin

 

 

Chairman and Chief Executive Officer

 

 

Attest:

 

 

 

 

 

 

Secretary

 

 

--------------------------------------------------------------------------------

 